Exhibit 10.1

LEASE AGREEMENT

by and between

U.S. REIF 111 LOCKE DRIVE MASSACHUSETTS, LLC,

as Landlord

and

REPLIGEN CORPORATION,

as Tenant

With respect to the property known as

111 Locke Drive,

Marlborough, Massachusetts

Dated as of

February 6, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION    PAGE  

1.

    

PREMISES

     1  

2.

    

LEASE TERM

     1  

3.

    

FIXED RENT

     2       

3.1

  

FIXED RENT

     2       

3.2

  

LATE PAYMENT

     2  

4.

    

ADDITIONAL RENT

     2  

5.

    

SECURITY DEPOSIT

     2  

6.

    

USE OF PREMISES

     4  

7.

    

CONDITION OF PREMISES

     4  

8.

    

INDEMNIFICATION

     4  

9.

    

ALTERATIONS, ADDITIONS OR IMPROVEMENTS BY TENANT

     5       

9.1

  

ALTERATIONS BY TENANT

     5       

9.2

  

QUALITY AND PERFORMANCE OF WORK

     5  

10.

    

COVENANTS OF LANDLORD

     6  

11.

    

COVENANTS OF TENANT

     7  

12.

    

ASSIGNMENT AND SUBLETTING

     10       

12.1

  

PROPOSED SUBTENANTS AND ASSIGNEES

     10       

12.2

  

ADVERTISING

     10       

12.3

  

RIGHT TO SHARE PROFITS

     10       

12.4

  

LEGAL AND ADMINISTRATIVE COSTS

     10  

13.

    

ACCEPTANCE OF RENT; NEW DIRECTORY NAME

     11       

13.1

  

ACCEPTANCE OF RENT AND/OR NEW DIRECTORY NAME

     11       

13.2

  

RIGHT TO REMOVE NEW DIRECTORY NAME

     11  

14.

    

EMINENT DOMAIN

     12  

15.

    

FIRE OR OTHER CASUALTY

     12  

16.

    

INSURANCE; WAIVER OF SUBROGATION

     13       

16.1

  

INSURANCE

     13       

16.2

  

INSURANCE DURING CONSTRUCTION

     14       

16.3

  

WAIVER OF SUBROGATION

     14  

17.

    

INSPECTION; ACCESS; CHANGES IN BUILDING FACILITIES

     15  

18.

    

DEFAULT

     15  

19.

    

LANDLORD’S RIGHTS AND REMEDIES

     16       

19.1

  

LANDLORD’S REMEDIES

     16       

19.2

  

INJUNCTION

     17  

 

Page i



--------------------------------------------------------------------------------

    

19.3

  

WAIVER OF REDEMPTION

     17       

19.4

  

NOT EXCLUSIVE RIGHT

     17       

19.5

  

EXPENSES

     17  

20.

    

LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT

     17  

21.

    

TENANT ESTOPPEL CERTIFICATE

     18  

22.

    

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT

     18  

23.

    

FINANCIAL STATEMENTS

     19  

24.

    

HOLDING OVER

     19  

25.

    

SURRENDER OF PREMISES

     19  

26.

    

REMOVAL OF TELECOM WIRES

     20       

26.1

  

LANDLORD MAY RETAIN OR REMOVE TELECOM WIRES

     20       

26.2

  

COMPLIANCE WITH LEGAL REQUIREMENTS

     20       

26.3

  

CONDITION OF TELECOM WIRES

     20  

27.

    

BROKERS

     20  

28.

    

NOTICES

     20  

29.

    

MISCELLANEOUS

     21       

29.1

  

AUTHORITY

     21       

29.2

  

SUCCESSORS AND ASSIGNS

     21       

29.3

  

WAIVERS

     21       

29.4

  

WAIVER OF TRIAL BY JURY

     21       

29.5

  

LIMITATION OF LANDLORD’S LIABILITIES

     22       

29.6

  

TIME OF THE ESSENCE

     22       

29.7

  

SEVERABILITY

     22       

29.8

  

HEADINGS AND TERMS

     22       

29.9

  

LEASE NOT BINDING UNTIL EXECUTED AND DELIVERED

     22       

29.10

  

COUNTERPARTS

     22       

29.11

  

AMENDMENT AND MODIFICATION

     22       

29.12

  

GOVERNING LAW

     22       

29.13

  

CROSS-DEFAULT

     22  

31.

    

RADON

     25  

32.

    

PARKING

     25       

33.

  

SIGNAGE

     25       

34.

  

INTENTIONALLY DELETED

     25  

35.

    

EXHIBITS AND ADDENDA

     25       

EXHIBIT “A”

     A-1       

PREMISES

     A-1       

EXHIBIT “B”

     B-1       

FIXED RENT

     B-1  

 

Page ii



--------------------------------------------------------------------------------

      

    

EXHIBIT “C”

     C-1       

PROVISIONS REGARDING ADDITIONAL RENT

     C-1       

EXHIBIT “D”

     D-1       

FORM OF COMMENCEMENT DATE CERTIFICATE

     D-1       

EXHIBIT “E”

     E-1       

BUILDING RULES AND REGULATIONS

     E-1       

EXHIBIT “F”

     F-1       

EXTENSION OPTIONS

     F-1       

EXHIBIT “G”

     G-1       

RIGHT OF FIRST OFFER

     G-1       

EXHIBIT “H”

     H-1       

INTENTIONALLY DELETED

     H-1       

EXHIBIT “I”

     I-1       

WORK LETTER

     I-1  

 

Page iii



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (“Lease”) is made and entered into as of this 6th day of
February, 2018 (the “Effective Date”) by and between U.S. REIF 111 Locke Drive
Massachusetts, LLC, a Delaware limited liability company (“Landlord”), and
Repligen Corporation, a Delaware corporation (“Tenant”).

Intending to be legally bound, Landlord and Tenant agree as set forth below.

1.    PREMISES. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, for the term and subject to and with the benefit of the terms,
covenants, conditions, agreements and provisions hereof, that certain
approximately 63,761 rentable square feet (the “Premises”), all as shown on
Exhibit “A” attached hereto and made part of hereof, in Building 111 (the
“Building”) erected on certain land (the “Land”) located at 111 Locke Drive,
Marlborough, Massachusetts and part of the complex known as the Locke Drive
Technology Park (the “Park”) together with rights of ingress and egress thereto,
and with the right in common with others to use, to the extent applicable,
common passageways, stairways and vestibules, common chases and conduits,
mechanical and utility rooms, hallways, elevators and common walkways, the
common toilets and elevator lobby, the access roads, driveways, loading areas,
pedestrian sidewalks, landscaped areas and trash enclosures and to pass over and
park on that portion of land owned by Landlord and designated by Landlord for
Tenant’s parking (collectively, the “Common Areas”). For purposes of this Lease,
the Premises shall be deemed to be 63,761 rentable square feet and the Building
shall be deemed to be 130,700 rentable square feet. The Premises and the
Building have been measured in accordance with the Standard of Method of
Measuring Floor Area in Office Buildings as adopted by the Building Owners and
Managers Association International (ANSI/SOMA 265.1-1996). The parties agree
that for purposes of this Lease the rentable square feet of the Premises shall
mean the useable square feet of the Premises together with an additional amount
representing a portion of the Common Areas, service areas and other non-tenant
space in the Building. Landlord and Tenant acknowledge and accept the rentable
square feet as set forth in this Lease and neither Landlord nor Tenant shall
have the right to demand remeasurement or recalculation of the rentable square
feet with respect to the Premises or the Building.

2.    LEASE TERM. The lease term (the “Lease Term”) shall commence on the date
of substantial completion of Tenant’s Work (as defined in Exhibit “I” attached
hereto), but in any event no later than June 1, 2018, subject to Landlord Delay
(the “Lease Commencement Date”) and shall continue thereafter unless extended or
earlier terminated as provided in this Lease up to and including the date which
is one hundred and twenty-six (126) months from the Lease Commencement Date (the
“Expiration Date”). Substantial completion of Tenant’s Work shall be evidenced
the receipt of a certificate of full occupancy from the City of Marlborough,
Massachusetts. Delivery of possession shall be evidenced by Landlord’s delivery
of keys to the Premises to Tenant with Landlord’s Work (as defined in Exhibit
“I” attached hereto) substantially complete. Tenant shall have access to the
entire Premises upon delivery of possession of the Premises to Tenant by
Landlord and sixty (60) days prior to the Lease Commencement Date for purposes
of performing the Tenant’s Work (as defined in Exhibit “I” attached hereto),
installing telephone and communications systems, security equipment, related
cabling, moving furniture and other personal property, and for any other matters
reasonably related thereto in connection with Tenant’s preparation of the
Premises for Tenant’s occupancy (the “Early Access Period”). Tenant shall not be
required to pay Rent, during the Early Access Period, provided, however, Tenant
shall be required to pay utilities and all other terms and conditions of the
Lease shall be in full force and effect during the Early Access Period. Tenant
shall, within ten (10) Business Days (as hereinafter defined) of receipt
thereof, execute a Commencement Date Certificate substantially similar to the
form attached hereto as Exhibit “D” confirming the Lease Commencement Date and
the Expiration Date. The

 

Page 1



--------------------------------------------------------------------------------

Landlord shall not be in breach of this Lease nor be liable to Tenant for delay
in delivery of possession of the Premises to Tenant resulting from delay in
completing construction of or alterations to the Premises which Landlord has
agreed to perform under this Lease or by reason of matters beyond Landlord’s
reasonable control.

3.    FIXED RENT.

3.1    Fixed Rent. Tenant shall pay fixed rent (“Fixed Rent”) beginning on the
Lease Commencement Date in monthly installments each equal to one-twelfth (1/12)
of the annual Fixed Rent (the “Annual Fixed Rent”), as set forth on Exhibit “B”
attached hereto and made a part hereof, without prior notice or demand, and
without any setoff or deduction whatsoever, in advance, on the first day of each
month at such place as Landlord may direct. If the Lease Term shall commence or
expire on other than the first or last day, as applicable, of a calendar month,
such monthly installment of Fixed Rent and any applicable Additional Rent, as
set forth below, shall be prorated for each calendar day of such partial month.

3.2    Late Payment. If any portion of Fixed Rent, Additional Rent or any other
sum payable to Landlord hereunder shall be due and unpaid for more than five
(5) Business Days after written notice of such late payment from Landlord to
Tenant, it shall bear interest at a rate equal to the lesser of (i) twelve
percent (12%) per annum and (ii) the maximum legal rate permitted by law (the
“Default Rate”) from the due date until the date of payment thereof by Tenant.
In addition, Tenant shall pay a late charge equal to three percent (3%) of the
late payment (the “Late Fee”). Notwithstanding anything to the contrary in this
Section, Landlord hereby agrees to waive any Late Fee and interest penalty for
the first (1st) late payment in any twelve (12) month period. If any payment
tendered by Tenant shall fail collection on presentment, Tenant shall reimburse
Landlord for all charges imposed by Landlord’s bank on account thereof and pay
to Landlord a bad check fee equal to the lesser of (a) $100.00 and (b) the
maximum charge permitted by law. In no event shall Landlord be deemed to
contract for or receive charges by way of interest or otherwise in excess of
those permitted by law and any sum paid in excess of that permitted shall be
refunded or credited to Tenant.

4.    ADDITIONAL RENT. In addition to Fixed Rent and commencing on the Lease
Commencement Date, as more fully set forth on Exhibit “C” attached hereto and
made a part hereof, Tenant shall pay to Landlord for each month of each
Operating Year, without demand, deduction or setoff, as “Additional Rent” (which
amounts along with any other amounts or charges which may become due or payable
by Tenant to Landlord may collectively or separately be referred to as “Rent”
hereunder), Tenant’s Proportionate Share of Operating Expenses and Taxes, as
defined in Exhibit “C” attached hereto.

5.    SECURITY DEPOSIT. Tenant shall deposit with Landlord the sum of
$163,487.50 either in the form of cash or letter of credit, which represents
three (3) months of Fixed Rent based on the monthly rate provided herein for the
last month of the Lease Term, as security (the “Security Deposit”) for the
faithful performance and observance by Tenant of the terms, covenants,
conditions, agreements and provisions of this Lease. It is agreed that in the
event Tenant defaults beyond any applicable notice and cure periods in respect
of any of the terms, covenants, conditions, agreements and provisions of this
Lease, including, but not limited to, the payment of Fixed Rent and Additional
Rent, Landlord may use, apply or retain the whole or any part of the Security
Deposit to the extent required for the payment of any Fixed Rent, Additional
Rent or any other sum as to which Tenant is in default beyond any applicable
notice and cure periods or for any sum which Landlord may expend or may be
required to expend by reason of Tenant’s default beyond any applicable notice
and cure periods in respect of any of the terms, covenants, conditions,
agreements and provisions of this Lease, including, but not limited to, any

 

Page 2



--------------------------------------------------------------------------------

damages or deficiency in the reletting of the Premises, whether such damages or
deficiency accrued before or after summary proceedings or other re-entry by
Landlord. In the event that Tenant shall fully and faithfully comply with all of
the terms, covenants, conditions, agreements and provisions of this Lease, the
Security Deposit or any balance thereof shall be returned to Tenant, without
interest, within 30 days after the date fixed as the end of this Lease or
earlier termination hereof and after delivery of entire possession of the
Premises to Landlord. In the event of a sale of the land and the building of
which the Premises form a part, Landlord shall transfer the Security Deposit to
the new Landlord in which case Tenant agrees to look to the new Landlord solely
for the return of said Security Deposit. Tenant further covenants that it will
not assign or encumber or attempt to assign or encumber the monies deposited
herein as the Security Deposit and that neither Landlord nor its successors or
assigns shall be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.

In the event Tenant delivers a standby letter of credit (the “Letter of Credit”)
in lieu of cash, the Letter of Credit shall be in a form reasonably acceptable
to Landlord and shall be (i) assignable and transferable one or more times by
Landlord without the consent of Tenant; (ii) subject to the International
Standby Practices 1998, International Chamber of Commerce Publication No. 590;
(iii) irrevocable; and (iv) conditioned for payment solely upon presentment of
the Letter of Credit and a sight draft. The Letter of Credit shall expire not
earlier than twelve (12) months after the date of delivery thereof to Landlord
and shall provide that such Letter of Credit shall automatically renew for
successive periods of twelve (12) months through a date which is sixty (60) days
following the Expiration Date of the Lease, including any renewal or expiration
thereof, unless written notification is presented by the issuing bank to
Landlord in accordance with the notice provisions contained in the Lease no
later than sixty (60) days prior to the expiration of the Letter of Credit. If
the issuing bank does not renew the Letter of Credit and the Tenant does not
provide a replacement letter of credit at least fifteen (15) days prior to the
expiration of the current Letter of Credit, then, in addition to all other
rights set forth herein, Landlord shall have the right to draw on the existing
Letter of Credit.

The Letter of Credit shall be issued by a commercial bank reasonably acceptable
to Landlord; provided, however, Landlord hereby approves JP Morgan Chase Bank,
N.A. as the issuer of such Letter of Credit and (1) that is a member of the New
York Clearing House Association and which is insured by the Federal Deposit
Insurance Corporation; (2) whose long-term, unsecured and unsubordinated debt
obligations are rated in the highest category by at least two of Fitch Ratings
Ltd. (Fitch), Moody’s Investors Service, Inc. (Moody’s) and Standard & Poor’s
Ratings Services (S&P) or their respective successors (the “Rating Agencies”)
(which shall mean AAA from Fitch, AAA from Moody’s and AAA from Standard &
Poor’s); and (3) which has a short term deposit rating in the highest category
from at least two Rating Agencies (which shall mean F1 from Fitch, P-1 from
Moody’s and A-1 from S&P) (collectively, the “LC Issuer Requirements”).

In the event the issuer of any Letter of Credit held by Landlord is insolvent or
is placed into receivership or conservatorship by the Federal Deposit Insurance
Corporation, or any successor or similar entity, or if a trustee, receiver or
liquidator is appointed for the issuer, then, effective as of the date of such
occurrence, said Letter of Credit shall be deemed to not meet the requirements
of this Section, then Tenant shall within ten (10) days of written notice from
Landlord deliver to Landlord a replacement Letter of Credit which otherwise
meets the requirements of this Lease and that meets the LC Issuer Requirements.
Tenant’s failure to do so shall, notwithstanding anything in this Lease to the
contrary, constitute an Event of Default for which there shall be no notice or
grace or cure periods being applicable thereto other than the aforesaid ten-day
period.

Landlord may draw on the Letter of Credit to the same extent that Landlord may
draw on the cash Security Deposit as set forth herein. Landlord may draw on the
Letter of Credit, in whole or in part, from

 

Page 3



--------------------------------------------------------------------------------

time to time, at Landlord’s election in accordance with this Section 5. In the
event Landlord draws on the Letter of Credit in part, Tenant shall restore all
amounts drawn by Landlord within ten (10) days following Landlord’s written
notice to Tenant thereof. Tenant hereby acknowledges and agrees that, within ten
(10) days following Landlord’s written demand, Tenant shall pay as Additional
Rent, any and all costs or fees charged in connection with the Letter of Credit
that arise due to (i) Landlord’s sale or transfer of all or a portion of the
Building; or (ii) the addition, deletion or modification of any beneficiaries
under the Letter of Credit. Further, Tenant hereby agrees to cooperate, at its
expense, with Landlord to promptly deliver to Landlord any and all
modifications, amendments and replacements of the Letter of Credit, as
reasonably requested by Landlord.

In the event of any bankruptcy or other insolvency proceeding against Tenant, it
is agreed that the Security Deposit held hereunder shall be deemed to be applied
by Landlord to Rent and other charges due to Landlord for the last month of the
Lease Term and each preceding month until such Security Deposit is fully
applied.

6.    USE OF PREMISES. Tenant covenants and agrees to use and occupy the
Premises for research, development, manufacturing, warehouse, and general office
use purposes (the “Permitted Uses”) and for no other purpose without the prior
written consent of Landlord. Tenant shall not use or permit any use of the
Premises which creates any safety or environmental hazard, or which would:
(i) be dangerous to the Premises, the Building or other tenants of the Building,
or (ii) be unreasonably disturbing to other tenants of the Building. Tenant
shall have access to the Building and the Premises twenty-four (24) hours a day
and seven (7) days a week.

7.    CONDITION OF PREMISES. Tenant acknowledges and agrees that, except for
Landlord’s Work (as defined in Section XII of Exhibit “I” attached hereto),
Landlord shall have no obligation to perform any improvements to the Premises
and except as expressly set forth herein Landlord shall deliver and Tenant shall
accept the Premises in its current “as is” condition. Notwithstanding the
foregoing, Landlord hereby agrees to deliver the Premises to Tenant with all
HVAC, electrical, lighting, plumbing, and life safety systems serving the
Premises (collectively, the “Building Systems”) in good working order and
repair. Following acceptance of delivery of the Premises by Tenant, the
maintenance, repair and replacement obligation of such Building Systems shall be
as otherwise set forth in the Lease. Tenant acknowledges that no representations
as to the condition of the Premises have been made by Landlord, unless such are
expressly set forth in this Lease. Landlord acknowledges that Tenant wishes to
make certain improvements to the Premises upon receipt of possession of the
Premises from Landlord. Such improvements shall be in accordance with Exhibit
“I” attached hereto and any other terms and conditions herein. Notwithstanding
anything to the contrary contained herein, the Common Areas shall be in
compliance with all local, state and federal regulations and laws as of the
Lease Commencement Date.

8.    INDEMNIFICATION. Subject to Section 16.3 of this Lease, and except to the
extent resulting from the negligence and willful misconduct of Landlord or any
Landlord Parties, Tenant covenants and agrees to exonerate, indemnify, defend,
protect and save Landlord, Landlord’s managing agent and Landlord’s mortgagee
(if any) (“Landlord Parties”) harmless from and against any and all claims,
demands, expenses, losses, suits and damages as may be occasioned by reason of
(i) any accident, injury or damage occurring in or about the Premises causing
injury to persons or damage to property (including, without limitation, the
Premises; and (ii) the failure of Tenant to fully and faithfully perform the
obligations and observe the conditions of this Lease.

Subject to Section 16.3 of this Lease, and except to the extent resulting from
Tenant, Tenant’s agents, employees, contractors or invitees, Landlord covenants
and agrees to exonerate, indemnify, defend, protect and save Tenant harmless
from and against any and all claims, demands, expenses, losses, suits

 

Page 4



--------------------------------------------------------------------------------

and damages as may be occasioned by reason of any accident, injury or damage
causing injury to persons or damage to property (including, without limitation,
the Premises) resulting from the negligence or willful misconduct of Landlord.

The indemnification provisions set forth in this Section 8 expressly survive
termination of this Lease.

9.    ALTERATIONS, ADDITIONS OR IMPROVEMENTS BY TENANT.

9.1    Alterations by Tenant. Except for the Tenant’s Work (as defined in
Exhibit “I” attached hereto), Tenant shall not make any alterations, additions,
improvements or other changes in or to the Premises (“Alterations”), without
Landlord’s prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed); provided, however, that if the proposed Alterations
will adversely affect the exterior or structural components of the Building, or
the Building Systems (including, but not limited to, the electric, HVAC,
plumbing, telecommunication and security systems), Landlord may withhold its
consent to such Alterations in Landlord’s sole discretion. Without limitation,
it shall not be unreasonable for Landlord to withhold its consent to any
Alterations which would impose on Landlord any special maintenance, repair or
replacement obligations not within the scope of those expressly provided for
herein, unless Tenant agrees, at the time of its request for approval or notice
of such Alterations, to pay all costs associated with Landlord’s meeting the
additional obligations. Prior to the expiration or earlier termination of this
Lease, Tenant shall remove any Alterations designated by Landlord in accordance
with Section 9.4 herein, provided, however, other than Specialty Items, Tenant
shall not be required to remove the Tenant’s Work prior to the expiration or
earlier termination of this Lease. All Alterations shall be subject to the
provisions of Sections 9.2, 9.3 and 9.4 below. Notwithstanding anything to the
contrary contained herein, Tenant may perform alterations to the Premises
without Landlord’s prior written consent, but upon thirty (30) days prior
written notice to Landlord, provided such alteration (or performance thereof)
does not (i) adversely affect the Building Systems, (ii) affect the structural
components of the Building, (iii) require the issuance of a building permit, or
(iv) have a cost, in each instance, of $100,000.00 or more (collectively,
“Cosmetic Alterations”), provided that Tenant shall give Landlord prior written
notice of such Cosmetic Alterations.

9.2    Quality and Performance of Work. All construction work required or
permitted by this Lease (whether constituting part of Landlord’s Work or not)
shall be done in a good and workmanlike manner by contractors approved by
Landlord and in compliance with the Building Rules and Regulations, attached
hereto as Exhibit “E”, all insurance requirements of this Lease, and all
applicable laws, statutes, codes, ordinances, orders, rules, regulations,
conditions of approval and requirements of all federal, state, county, municipal
and other governmental authorities, including the requirements of the Americans
with Disabilities Act (“ADA”) (collectively, “Legal Requirements”). All
Alterations shall be performed in such a manner as to maintain harmonious labor
relations and Tenant shall insure that each contractor retained by Tenant
(“Tenant Contractor”) shall take all reasonable steps to assure that any work is
carried out without disruption from labor disputes arising from whatever cause,
including, without limitation, disputes concerning union jurisdiction and the
affiliation of workers employed by said Tenant Contractor or its subcontractors.
Tenant shall be responsible to resolve any such disputes and ensure that any
such disruptions do not interfere with the Landlord’s operation of the Building
and/or the Park or the quiet enjoyment of any other tenants in the Building and
or the Park.

 

Page 5



--------------------------------------------------------------------------------

9.3    Additional Covenants Regarding Alterations.

(a)    All Alterations shall be made (i) at Tenant’s sole cost and expense,
(ii) according to plans and specifications approved in writing by Landlord (to
the extent plans, specifications, and/or Landlord’s consent is required, such
consent not to be unreasonably withheld, conditioned or delayed), (iii) in
compliance with all Legal Requirements, (iv) by a licensed contractor, and
(v) in a good and workmanlike manner. Tenant shall provide Landlord with
as-built plans for any Alterations for which plans are used, regardless of
whether the Alterations require Landlord’s consent hereunder.

(b)    Tenant shall keep the Premises and the Building free from any liens
arising out of any work performed, materials ordered or obligations incurred by
or on behalf of Tenant. Without limitation, Tenant shall be responsible for, and
shall pay when due, all costs associated with the preparation of plans and the
performance of Alterations, and the same shall be performed in a lien-free, good
and workmanlike manner, and in compliance with all Legal Requirements. In the
event that Tenant shall fail to pay the costs associated with Alterations on a
timely basis, and as a result of such failure, a statutory and/or common law
lien is asserted against the Premises or the Building, and Tenant shall fail,
within twenty (20) days after written notice of such assertion, to cause (by
payment, posting of a proper bond, or otherwise) such lien to be released of
record, Landlord shall have the right (but not the obligation), at Tenant’s
expense, to cause such lien to be bonded over or released of record.

(c)    Tenant shall ensure that all contractors and subcontractors performing
Alterations are insured in amounts required by law. If Landlord requests,
certificates of such insurance shall be delivered to Landlord. Tenant’s
obligation to exonerate, indemnify, defend, protect and save Landlord Parties
harmless, as set forth in Section 8, shall include without limitation all
activities and work done by and on behalf of Tenant pursuant to Section 9 and
shall commence on the date of execution hereof.

(d)    Tenant agrees that Landlord shall have the right to examine and inspect
any Alterations; provided, however, that no such examination or inspection shall
constitute an approval or warranty or give rise to any liability of Landlord
with respect to any thereof. In the performance of Alterations in accordance
with this Lease, Tenant shall cause its contractors to use reasonable and
diligent efforts not to interfere with ongoing operations on the rest of the
Building outside of the Premises, to keep all construction areas clean and free
of trash and debris, and otherwise to comply with any other reasonable rules and
regulations established by Landlord with regard to construction activities.

(e)    Tenant shall provide copies of any warranties for Alterations and the
materials and equipment which are incorporated into the Premises and the
Building in connection therewith, and either assign to Landlord, or enforce on
Landlord’s behalf, all such warranties to the extent repairs and/or maintenance
on warranted items would be covered by such warranties and are otherwise
Landlord’s responsibility under this Lease.

9.4    Removal of Alterations. Tenant shall be obligated to remove any
Alterations that Landlord has reasonably designated in writing at the time
Tenant requests approval of such, provided, however, Tenant shall not be
obligated to remove any Alterations approved by Landlord, unless such
Alterations are specific to Tenant’s actual use and occupancy of the Premises
and are not generally usable by other tenants for the Permitted Uses (“Specialty
Items”). For clarity, it shall be deemed reasonable for Landlord to designate
that Specialty Items need to be removed prior to the expiration of the Lease
Term.

10.    COVENANTS OF LANDLORD. Landlord agrees to provide during the Term,
grounds care, paving maintenance, snow removal, repair and utility connection in
the Common Areas, common area janitorial services, maintenance of the structural
components and exterior of the Premises and the Building (to the extent Tenant
is not obligated to maintain same pursuant to the terms of this Lease),

 

Page 6



--------------------------------------------------------------------------------

maintenance and repair of the foundation, exterior walls, landscape and parking
lot so as to keep the same in good condition and repair, and to make all
necessary repairs to the roof structure and roof membrane and outer walls in
order to keep the same wind and weathertight. Landlord shall ensure that all
Building Systems, including the life safety systems serving the Building, but
not such systems serving the Premises exclusively, are in good working order and
condition. Notwithstanding anything to the contrary contained herein, Landlord
shall be responsible, at its sole cost and expense, for the cost to replace the
roof, if necessary, and for the structural integrity of the Building throughout
the initial Term of the Lease. Notwithstanding anything in the Lease to the
contrary, in the event Landlord fails to perform such maintenance and/or repair
obligations required under the terms and conditions of the Lease within thirty
(30) days following written notice from Tenant, or such longer period needed to
complete the applicable repair and/or maintenance (but not more than one hundred
eighty (180) days) provided Landlord commences such repair and/or maintenance
within the foregoing thirty (30) day period and diligently pursues to
completion, Tenant shall have to right to perform such maintenance and/or repair
and Landlord shall reimburse Tenant for the reasonable actual costs incurred by
Tenant within thirty (30) days following receipt of Tenant’s invoice for such.
In the event that Landlord fails to reimburse Tenant within such thirty (30) day
period, Tenant shall have the right to offset the costs against the next month’s
Fixed Rent and against the Fixed Rent for each consecutive month until such
costs are exhausted.

11.    COVENANTS OF TENANT. Tenant will (at Tenant’s sole cost and expense):

11.1    Keep the Premises in good order and repair, reasonable wear and tear and
casualty excepted;

11.2    Surrender the Premises at the end of this Lease in the same condition
required hereunder;

11.3    Not place, erect, maintain or display any sign or other marking of any
kind whatsoever on the windows, doors or exterior walls of the Premises and not
place any blinds, curtains, drapes or coverings over the exterior windows or on
the window surfaces which are visible from the outside of the Building except
for those items that are reasonably approved by the Landlord;

11.4    Except for those repair and maintenance obligations of Landlord pursuant
to Section 10, keep repair and maintain the Premises and all fixtures and
equipment thereon and therein (including, but not limited to, all utility and
life safety systems, including without limitation, all electrical, plumbing,
heating, ventilating, air conditioning and sprinkler systems) in good order,
repair and condition, reasonable wear and tear, and damage by fire or other
casualty only excepted, and at the expiration or termination of this Lease,
peaceably to yield up the Premises and all alterations and additions thereto in
good order, repair and condition, reasonable wear and tear, and damage by fire
or other casualty excepted, first removing all good and effects of Tenant. With
respect to said heating, air conditioning and ventilating systems, Tenant, at
its sole cost and expense, shall maintain so-called maintenance contracts with
reputable vendors reasonably approved by Landlord; provided, however, that
Landlord shall furnish to Tenant all available manufacturer’s warranties
relating to said equipment. Notwithstanding anything herein to the contrary, in
the event that the HVAC rooftop units RTU-6, 7, 8 and 9 (the “HVAC Units”)
servicing the Premises need to be replaced during the Lease Term, Landlord shall
replace such applicable HVAC Units at Landlord’s sole cost and expense, which
expense shall not constitute Additional Rent. In the event the repair cost of
any one of the HVAC Units shall meet or exceed $5,000.00 in any twelve
(12) month period, so long as such repairs are not resulting from Tenant’s
failure to maintain such HVAC Units, Landlord shall be obligated to replace such
HVAC Units at Landlord’s sole cost and expense in accordance with the preceding
sentence. In the event Tenant shall fail to perform such maintenance, repairs or
replacements within sixty (60) days of the date such work

 

Page 7



--------------------------------------------------------------------------------

becomes necessary and upon at least thirty (30) days prior written notice from
Landlord to Tenant, Landlord may, but shall not be required to, perform such
work and charge the amount of the reasonable out of pocket expense therefor, all
in accordance with Section 20 below;

11.5    Comply with all laws, enactments and regulations of any governmental
authority relating or applicable to Tenant’s occupancy of the Premises, and
indemnify, defend and hold Landlord harmless from all consequences from its
failure to do so;

11.6    Promptly notify Landlord of any damage to or defects in the Premises,
any notices of violation received by Tenant and of any injuries to persons or
property which occur therein or claims relating thereto;

11.7    Subject to Section 7 and the express terms of this Lease, pay for any
alterations, improvements or additions to the Premises and any light bulbs,
tubes and non-standard Building items installed by or for Tenant, and allow no
lien to attach to the Building with respect to any of the foregoing;

11.8    Without the prior written consent of Landlord, not place within the
Premises or bring into the Building any machinery, equipment or other personalty
other than such machinery and equipment associated with Tenant’s Permitted Uses,
customary office furnishings and small office machinery, but in any event, no
machinery, equipment or other personalty having a weight in excess of the design
capacity of the Building;

11.9    Except as set forth in this Lease, not use the Premises for the
generation, manufacture, refining, transportation, treatment, storage or
disposal of any hazardous substance or waste or for any purpose which poses a
material risk of damage to the environment; in this regard Tenant represents
that its Standard Industrial Classification number as designated in the Standard
Industrial Classifications Manual prepared by the Office of Management and
Budget in the Executive Office of the President of the United States that is any
of 22-39 inclusive, 46-49 inclusive, 51 or 76 is                     . Tenant
shall not engage in any activity which would subject Tenant to the provisions of
the Federal Comprehensive Environmental Response, Liability and Clean-Up Act (42
U.S.C. Section 9601 et seq.), the Federal Water Pollution Control (33 U.S.C.A.
Section 1151 et seq.), the Clean Water Act of 1977 (33 U.S.C.A. Section 1251 et
seq.), or any other federal, state or local environmental law, regulation or
ordinance;

11.10    Comply with all non-monetary rules and regulations which may hereafter
be promulgated by Landlord and with all reasonable changes and additions thereto
upon notice by Landlord to Tenant (such rules and regulations, together with all
changes and additions thereto, are part of this Lease); provided however, in the
event of a conflict between the terms and conditions of this Lease and any rules
and regulations promulgated by Landlord, the terms and conditions of this Lease
shall control. Landlord shall notify Tenant in writing upon the promulgation of
any rules and regulations or changes thereto. Landlord agrees to enforce such
rules and regulations against all tenants in the Building in a
non-discriminating fashion and to take reasonable action to cause a cessation of
any violation of all rules that interfere with Tenant’s use and quiet enjoyment
of the Premises;

11.11    [Intentionally Omitted.]

11.12    Contract its own vendor for cleaning services within the Premises. In
the event that Tenant does not contract its own vendor, Landlord may, at
Tenant’s sole cost and expense, provide such services.

 

Page 8



--------------------------------------------------------------------------------

11.13     [Intentionally Omitted.]

11.14.     From and after the Effective Date and throughout the Term, Tenant
shall pay, or cause to be paid when due, for all utility charges rendered or
supplied to, on or in the Premises, directly to the applicable utility supplier
or to the Landlord if such utilities are submetered. Tenant shall also pay,
either directly to the utility company and/or to Landlord, as directed by
Landlord, all sewer assessments, fixture unit charges, hook-up fees, connection
fees and any and all similar fees or charges imposed by the applicable utility
for connections made to the Premises, unless set forth otherwise herein. If a
separate meter is provided for Tenant for any such utilities, installation shall
be at Tenant’s expense, unless set forth otherwise herein. Notwithstanding the
foregoing, Landlord shall, at its sole cost, provide for the Premises to be
submetered for Tenant’s electrical consumption within the Premises, including
electrical consumption for supplemental HVAC units, if applicable. The term
“utilities” for the purpose of this Article 11 shall include, without
limitation, electricity, water, sewage, gas, heat, air conditioning, light,
power, steam, telephone service, trash disposal, fire sprinkler and smoke
detector monitoring systems, and all other services and utilities used, rendered
or supplied to, on or in the Premises. Landlord shall not be required to furnish
to Tenant or any other occupant of the Premises during the Term, any water,
sewage, gas, heat, air conditioning, light, power, steam, telephone, or any
other utilities, equipment, labor, materials or services of any kind whatsoever.
Landlord shall not be liable in damages or otherwise for any failure or
interruption of (i) any utility service being furnished to the Premises, or
(ii) the heating, ventilating and air conditioning system. No such failure or
interruption shall entitle Tenant to terminate this Lease or to abate the
payments Tenant is required to make under this Lease.

Notwithstanding anything contained in this Lease to the contrary, if (i) an
interruption or curtailment, suspension or stoppage of an Essential Service (as
said term is hereinafter defined) shall occur as a result of repairs to the
Building made by Landlord, or the negligence or willful misconduct of Landlord,
its agents, contractors, or employees, except any of the same due to any act or
neglect of Tenant or Tenant’s agents employees, contractors or invitees or any
person claiming by, through or under Tenant (any such repair, negligence, or
willful misconduct, or interruption of an Essential Service being hereinafter
referred to as a “Service Interruption”), and (ii) such Service Interruption
continues for more than five (5) consecutive business days after Landlord shall
have received notice thereof from Tenant, and (iii) as a result of such Service
Interruption, the conduct of Tenant’s normal operations in the Premises are
materially and adversely affected, then there shall be an abatement of one day’s
Rent (Fixed Rent and Additional Rent) for each day during which such Service
Interruption continues after such five (5) business day period; provided,
however, if the entire Premises have not been rendered unusable by the Service
Interruption, the amount of abatement shall be equitably prorated. For purposes
hereof, the term “Essential Services” shall mean the following services: access
to the Premises, water and sewer/septic service and electricity, air
conditioning and heating. Any abatement of rent under this paragraph shall apply
only with respect to rent allocable to the period after each of the conditions
set forth in subsections (i) through (iii) hereof shall have been satisfied and
only during such times as each of such conditions shall exist. Notwithstanding
the foregoing, in the event Landlord provides temporary services (including
without limitation, HVAC) such that Tenant can operate its business within the
Premises in substantially the manner in which Tenant operated its business prior
to the Service Interruption, Fixed Rent shall not be abated during such period
that temporary services are provided, provided, however, Landlord shall use
commercially reasonable efforts to remedy such Service Interruption and upon
notice, Landlord shall provide reasonable documentation to Tenant which
evidences Landlord’s commercially reasonable efforts. In the event Landlord
fails to use commercially reasonable efforts to remedy the Service Interruption,
Tenant shall have the right, upon ten (10) business days prior written notice,
to pursue remedy of the Service Interruption. Landlord shall be responsible for
the reasonable actual costs and expenses incurred by Tenant in connection with
remedying such Service Interruption. Notwithstanding the foregoing, in the event
Landlord provides evidence to Tenant, within the foregoing ten (10) business day
period, that Landlord has used commercially reasonable efforts to remedy the
Service Interruption, Tenant’s right to pursue remedy shall be null and void.

 

Page 9



--------------------------------------------------------------------------------

12.    ASSIGNMENT AND SUBLETTING. Except for a Related Assignment (as defined in
Section 12.5 herein) Tenant shall not assign, pledge, mortgage or otherwise
transfer or encumber this Lease, nor sublet all or any part of the Premises or
permit the same to be occupied or used by anyone other than Tenant or its
employees without Landlord’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed). Any consent by Landlord
hereunder shall not constitute a waiver of strict future compliance by Tenant of
the provisions of this Section 12 or a release of Tenant from the full
performance by Tenant of any of the terms, covenants, conditions, agreements or
provisions of this Lease. For purposes of this Section 12, any transfer or
change in control of Tenant (or any subtenant, assignee or occupant) by
operation of law or otherwise, shall be deemed an assignment hereunder,
including, without limitation, any merger, consolidation, dissolution or any
change in the controlling equity interests of Tenant or any subtenant, assignee
or occupant (in a single transaction or series of related transactions). Any
assignment or subletting in contravention of the provisions of this Section 12
shall be void. Except as expressly set forth herein, any assignment or
subletting shall be subject to the following further conditions and limitations:

12.1    Proposed Subtenants and Assignees. Excluding a Related Assignment
pursuant to Section 12.5, it shall be reasonable for Landlord to withhold
consent to any proposed subtenant or assignee which is (a) a prospective tenant
(or its designee) who is discussing with Landlord (or Landlord’s agent) its need
for space in the Park, or who has so negotiated within the previous six
(6) months; (b) a current tenant, subtenant, assignee or occupant of space in
the Park; or (c) an Affiliate (as hereinafter defined) of a current tenant,
subtenant, assignee or occupant of space in Park. For purposes hereof, an
“Affiliate” shall mean a corporation or other business entity that directly or
indirectly controls, is controlled by, or is under common control with such
tenant, subtenant, assignee or occupant.

12.2    Advertising. In no event shall Tenant place signs in the Premises, the
Building or within the Park advertising space for lease within in the Building.

12.3    Right to Share Profits.

(a)    Excluding Related Assignments pursuant to Section 12.5, if Landlord
consents to the subletting of all or any part of the Premises, Tenant shall in
consideration thereof pay to Landlord, as Additional Rent, fifty percent (50%)
of any Net Profits (as hereinafter defined) in connection with the subletting.
“Profits” on a subletting shall mean the difference between (i) the amounts paid
as rent and additional rent by the subtenant to Tenant in and for each month of
the sublease term and (ii) Fixed Rent and Additional Rent due and payable by
Tenant to Landlord in and for each month of the sublease term, in each and every
month when the former exceeds the latter. “Net Profits” on a subletting shall
mean monthly Profits reduced by an amount equal to the quotient found by taking
the total reasonable attorneys’ fees, real estate brokerage commissions, rent
concessions and alteration expenses (if any), paid and incurred by Tenant in
connection with the subletting, and dividing by the number of months in the
sublease term.

(b)    Landlord shall have the right at any time and from time to time upon
reasonable prior notice to Tenant to audit and inspect Tenant’s books, records,
accounts and federal income tax returns to verify the determination of
Additional Rent payable under Section 12.3.

12.4    Legal and Administrative Costs. Upon Tenant’s execution and delivery of
Landlord’s Consent document (or, if there is no Consent document, within five
(5) Business Days of receipt of

 

Page 10



--------------------------------------------------------------------------------

Landlord’s invoice), Tenant shall pay Landlord’s reasonable legal and
administrative costs and expenses incurred in processing each of Tenant’s
subletting and assignment requests, which shall be paid whether or not Landlord
consents to such subletting or assignment, provided that the total amount due
from Tenant pursuant to this Section 12.4 shall not exceed $2,500.00 as to any
single assignment or subletting.

12.5    Related Assignment. Notwithstanding the foregoing, and provided that
there then exists no Event of Default beyond applicable notice and cure periods
under this Lease, Tenant shall have the right, upon prior written notice to
Landlord of any such assignment or sublet (unless prior notice is prohibited by
applicable law or confidentiality agreement, in which case Tenant will provide
such notice as soon as reasonably possible) but without Landlord’s prior
consent, (i) to assign this Lease or sublet all or part of the Premises to any
entity which controls Tenant, is controlled by Tenant or is under common control
with Tenant provided Tenant remains liable under the terms and conditions of the
Lease; (ii) to assign this Lease to any entity which results from a merger or
consolidation with Tenant; or (iii) to assign this Lease to a third party which
acquired all or substantially all of Tenant’s assets and property or stock,
provided that such proposed assignee assumes substantially all of the
obligations and liabilities of Tenant arising under this Lease, including but
not limited to any and all Events of Default occurring as of the time of such
Assignment and in the case of transfers pursuant to (ii) or (iii) above, the
Tangible Net Worth of the surviving or created entity is not less than the
Tangible Net Worth (as defined herein) of Tenant as of the date hereof,
collectively referred to herein as a “Related Assignment”. With regard to a
Related Assignment, the written notice given by Tenant to Landlord must contain
sufficient information and documentation to enable Landlord to confirm that all
of the requirements have been satisfied and, if Landlord requires additional
information in order to confirm such satisfaction, Landlord shall notify Tenant
and Tenant shall promptly comply with such request subject to Tenant’s
reasonable confidentiality requirements. For the purposes hereof, “control”
shall mean ownership of not less than fifty percent (50%) (or such lesser amount
as needed to have a controlling interest) of all the voting stock or legal and
equitable interest in such entity. “Tangible Net Worth” means the excess of
total assets over total liabilities, in each case as determined in accordance
with GAAP, excluding, however, from the determination of total assets all assets
which would be classified as intangible assets under GAAP including goodwill,
licenses, patents, trademarks, trade names, copyrights, and franchises.

13.    ACCEPTANCE OF RENT; NEW DIRECTORY NAME.

13.1    Acceptance of Rent and/or New Directory Name. The acceptance of Rent
and/or the listing or posting of any name, other than that of Tenant, whether on
the door or exterior wall of the Premises, the Building’s tenant directory in
the lobby, elevator or elsewhere, shall not:

(a)    Constitute a waiver of Landlord’s right to withhold consent to any
subletting or assignment pursuant to Section 12;

(b)    Be deemed an implied consent by Landlord to any subletting of all or any
part of the Premises, to any assignment or transfer of this Lease, or to any
unauthorized occupancy of the Premises, except in accordance with the express
terms of this Lease; or

(c)    Operate to vest any right or interest in this Lease or in the Premises.

13.2    Right to Remove New Directory Name. Any such listing as described above
shall constitute a privilege extended by Landlord to Tenant, and shall be
immediately revocable at Landlord’s will by notice to Tenant.

 

Page 11



--------------------------------------------------------------------------------

14.    EMINENT DOMAIN. If the whole or a material portion of the Premises (or
use or occupancy of the Premises) or access thereto shall be taken or condemned
by a governmental or quasi-governmental authority for any public or quasi-public
use or purpose (including sale under threat of such a taking), or if the owner
elects to convey title to the condemnor by a deed in lieu of condemnation, or if
all or any portion of the Land or Building are so taken, condemned or conveyed
and as a result thereof, in Landlord’s reasonable judgment, the Premises cannot
be used for Tenant’s permitted use as set forth herein, then this Lease shall
cease and terminate as of the date when title vests in such governmental or
quasi-governmental authority and Fixed Rent and Additional Rent shall be abated
on the date when such title vests in such governmental or quasi-governmental
authority. If less than a material portion of the Premises is taken or condemned
by any governmental or quasi-governmental authority for any public or
quasi-public use or purpose (including sale under threat of such a taking),
Fixed Rent and Tenant’s Proportionate Share shall be equitably adjusted (on the
basis of the number of square feet before and after such event) on the date when
title vests in such governmental or quasi-governmental authority and this Lease
shall otherwise continue in full force and effect. In any case, Tenant shall
have no claim against Landlord for any portion of the amount that may be awarded
as damages as a result of any governmental or quasi-governmental taking or
condemnation (or sale under threat or such taking or condemnation); and all
rights of Tenant to damages therefor are hereby assigned by Tenant to Landlord.
The foregoing shall not, however, deprive Tenant of any separate award for
moving expenses, dislocation damages or for any other award which would not
reduce the award payable to Landlord.

15.    FIRE OR OTHER CASUALTY.

15.1    In the event of damage to or destruction of the Premises caused by fire
or other casualty, or any such damage to or destruction of the Building
necessary to provide normal services and access to the Premises in accordance
herewith (“Event of Casualty”), Landlord, after receipt of written notice
thereof from Tenant, shall undertake to make repairs and restorations with
reasonable diligence, unless this Lease has been terminated by Landlord or
Tenant as hereinafter provided or unless any mortgagee which is entitled to
receive casualty insurance proceeds fails to make available to Landlord a
sufficient amount of such proceeds to cover the cost of such repairs and
restorations. If (i) in Landlord’s sole judgment, the damage is of such nature
or extent that more than one hundred eighty (180) days would be required (with
normal work crews and normal work hours) to repair and restore the Premises or
the Building, as the case may be; or (ii) in Landlord’s sole judgment, the
damage is of such nature or extent that it is uneconomical to repair and restore
the Premises or the Building, as the case may be; or (iii) less than one
(1) year remains on the then current Lease Term, Landlord shall so advise
Tenant within thirty (30) days after the Event of Casualty (“Landlord’s Notice
of Casualty”), and either party shall have ten (10) Business Days after receipt
of Landlord’s Notice of Casualty to terminate this Lease by written notice to
the other. If either party elects to terminate this Lease in the case described
in clauses (i), (ii) or (iii) above, then the Lease Term shall expire ten
(10) Business Days after such notice is given, and Tenant shall vacate the
Premises and surrender the same to Landlord in accordance with the terms of this
Lease. If this Lease is terminated pursuant to this Section 15.1, all Rent
payable hereunder shall be apportioned and paid to the date of the occurrence of
such damage.

15.2    In the event of fire or other casualty damage, provided this Lease is
not terminated pursuant to the terms of Section 15.1 above and is otherwise in
full force and effect, and sufficient casualty insurance proceeds are available
for application to such repair and restoration, Landlord shall proceed
diligently to repair and restore the Premises to substantially the same
condition prior to the casualty occurrence. Landlord shall not be obligated to
repair or restore (i) any Alterations to the Premises even if such work was
performed by Landlord’s Contractors, or (ii) any Personal Property (as
hereinafter defined) which Tenant may have installed (whether or not Tenant is
required to remove or leave the same on the Premises as of the expiration or
earlier termination of this Lease) unless Tenant, in

 

Page 12



--------------------------------------------------------------------------------

a manner satisfactory to Landlord, assures payment in full of all costs as may
be incurred by Landlord in connection therewith. In the event this Lease is not
terminated pursuant to the terms of Section 15.1 above, until the repair and
restoration of the Premises is completed Tenant shall be required to pay Rent
only for that part of the Premises that Tenant is able to use while repairs are
being made, based on the ratio that the amount of usable rentable area bears to
the total rentable area in the Premises.

15.3    Landlord shall not insure (i) any Alterations to the Premises even if
such work was performed by Landlord’s Contractors, or (ii) any Personal Property
of Tenant. Tenant shall, at its sole cost and expense, insure the value of such
Alterations and Personal Property of Tenant for the purpose of providing funds
to Landlord to repair and restore the Premises as set forth above.

15.4    The validity and effect of this Lease shall not be impaired in any way
by the failure of Landlord to complete the repair and restoration of the
Premises or the Building within one hundred eighty (180) days after the
commencement of work, even if Landlord had in good faith notified Tenant that
the repair and restoration would be completed within such period, provided that
Landlord proceeds diligently with such repair and restoration. In the case of
damage to the Premises which is of a nature or extent that Tenant’s continued
occupancy is in the reasonable judgment of Landlord and Tenant substantially
impaired, then Fixed Rent and Additional Rent otherwise payable by Tenant
hereunder shall be equitably abated or adjusted for the duration of such
impairment.

16.    INSURANCE; WAIVER OF SUBROGATION.

16.1    Insurance.

(a)    Personal Property. Tenant agrees that all risks (including that of fire
or other casualty, theft or other harm, damage or loss) to Tenant’s Personal
Property, including the loss of use of the same, shall be borne solely by
Tenant. As used herein, “Personal Property” includes, but is not limited to, all
tangible and intangible goods and accounts, inventory, merchandise, furniture,
fixtures, equipment (including computer equipment and any data stored thereon)
and systems. Tenant shall purchase and maintain insurance in an amount adequate
to repair or replace or otherwise cover its Personal Property (and the Personal
Property of others held or leased by Tenant or otherwise in the Premises),
including any Alterations and such improvements included as part of the Work
(see Exhibit “I” attached hereto).

(b)    Business Interruption. Tenant shall maintain in full force and effect at
all times, and at its own expense, business interruption insurance in amounts
adequate to cover all Fixed Rent and Additional Rent due under this Lease.

(c)    Commercial General Liability. Tenant shall maintain in full force and
effect at all times, and at its own expense, commercial general liability
insurance (including contractual, pollution and personal injury liability
insurance) in an amount not less than $2,000,000.00 combined single limit bodily
injury and property damage per occurrence and $2,000,000.00 annual aggregate
limit per location (or such higher limits as may be determined by Landlord from
time to time).

(d)    Automobile Liability. Tenant shall maintain in full force and effect at
all times, and at its own expense, automobile liability insurance for owned,
non-owned and hired vehicles in an amount not less than $1,000,000.00 combined
single limit bodily injury and property damage per accident.

 

Page 13



--------------------------------------------------------------------------------

(e)    Workers’ Compensation and Employers’ Liability. Tenant shall maintain in
full force and effect at all times, and at its own expense, workers’
compensation and employers’ liability insurance in an amount not less than
$1,000,000.00 per accident.

(f)    Excess/Umbrella Liability. Tenant shall maintain in full force and effect
at all times, and at its own expense, umbrella liability coverage in an amount
not less than $5,000,000.00 per occurrence. Umbrella liability coverage is to be
in excess of the commercial general liability, automobile liability and
employers’ liability requirements outlined in Sections 16.1 (c), (d) and
(e) above.

(g)     [Intentionally Omitted.]

(h)    The liability coverage in the insurance policies required in Sections
16.1 (c), (d), (f) and (g) above shall name Landlord Parties as additional
insureds on a primary non-contributing basis. All insurance policies required in
Sections 16.1 (a) – (g) above shall be issued by companies authorized to do
business in Massachusetts with an A.M. Best’s financial rating of A- or better
and a size class rating of X (10) or larger or otherwise reasonably acceptable
to Landlord. At or prior to the Lease Commencement Date, Tenant shall deposit
with Landlord a certified copy of the insurance binder (countersigned by the
insurer) or evidence of insurance (in ACORD Form 28) or other proof satisfactory
to Landlord for each of the insurance policies Tenant is required to carry in
compliance with its obligations under this Lease. Such insurance policies shall
contain a provision that the insurer will not cancel or refuse to renew the
policy without first giving at least ten (10) days prior written notice to
Landlord Parties; provided, however, in the event Tenant’s insurer fails to
provide such a provision, Tenant shall be obligated to provide Landlord with
such prior written notice. Tenant’s failure to obtain and maintain the required
insurance shall constitute a default under this Lease. If Tenant shall fail to
remedy such default within five (5) Business Days after written notice by
Landlord, the same shall constitute an Event of Default under this Lease and
Tenant will be liable for any and all costs, liabilities, damages and penalties
resulting to Landlord Parties from such termination, unless a written waiver of
the specific insurance requirement(s) is provided to Tenant by Landlord Parties.

16.2    Insurance During Construction. In addition, during the performance of
any construction by Tenant on the Premises, in addition to the above coverage
required to be maintained by Tenant, Tenant shall cause the general contractor
performing the work to carry: (a) commercial general liability insurance in an
amount not less than $1,000,000.00 combined single limit bodily injury and
property damage per occurrence and $2,000,000.00 annual aggregate limit per
location (or such higher limits as may be determined by Landlord from time to
time); (b) the statutory limits of workers’ compensation and employers’
liability insurance in amounts adequate to satisfy the umbrella underlying
requirements; (c) umbrella liability coverage in an amount not less than
$2,000,000.00 per occurrence (to be in excess of the commercial general
liability and employers’ liability requirements outlined in Sections 16.2 (a)
and (b) above); and (d) all risk installation floater insurance (on the complete
value / full coverage form) to protect Landlord’s interest and that of Tenant,
contractors and subcontractors during the course of the construction with a
limit of not less than the total replacement cost of the completed improvements
under construction. Such contractor insurance policies shall name Landlord
Parties as additional insureds on a primary non-contributing basis.

16.3    Waiver of Subrogation. Notwithstanding anything to the contrary
contained herein, Landlord and Tenant hereby release each other from any and all
liability or responsibility to the other or anyone claiming through or under
them by way of subrogation or otherwise for any loss or damage to property
caused by fire or other casualty, except if such fire or other casualty shall
have been caused by the gross negligence or willful misconduct of the other
party, or anyone for whom such party may be responsible, provided, however, that
this release shall be applicable and in full force and effect only to the

 

Page 14



--------------------------------------------------------------------------------

extent permitted by law and only to the extent that the cost of repairing such
damage is covered by insurance or would have been covered by insurance proceeds
payable under any policy (including the deductible and/or uninsured portion
thereof) required to be maintained under this Lease, but not so maintained. Each
policy of property insurance shall contain a waiver of subrogation by insurer
against Landlord or Tenant, as the case may be. If the inclusion of such a
provision would involve an additional expense, either party, at its expense, may
require such a provision to be inserted in the other’s policy. Each party shall
be deemed to have obtained such a waiver of subrogation.

16.4    Landlord’s Property Insurance. Landlord shall, from and after the date
hereof until the expiration of the Lease Term, maintain in effect, physical
damage insurance (including a rental loss endorsement) providing coverage in the
event of fire, vandalism, malicious mischief and all other risks normally
covered under “special form” policies in the geographical area of the Building,
covering the Building in an amount not less than the full replacement value
(less reasonable deductibles) of the Building, together with such other risks as
Landlord may from time to time determine.

17.    INSPECTION; ACCESS; CHANGES IN BUILDING FACILITIES.

17.1    Landlord, its agents, employees and contractors may enter the Premises
upon at least 24 hours’ prior written notice (except in the event of an
emergency, in which case no notice shall be required) and (i) to examine,
inspect and protect the Premises and the Building; (ii) to make such repairs,
replacements and improvements as Landlord may deem necessary and reasonably
desirable to the Premises and the Building; and (iii) during the last nine
(9) months of the Lease Term, or any extension or renewal thereof, to show it to
prospective tenants. Landlord may, at any time, affix to any suitable part of
the exterior of the Building in which the Premises is located a notice for
letting the Premises or the Building or selling the Building.

17.2    Landlord shall have access to and use of all areas in the Premises
(including exterior Building walls, core corridor walls and doors and any core
corridor entrances), any roofs adjacent to the Premises, and any space in or
adjacent to the Premises used for shafts, stacks, pipes, conduits, fan rooms,
ducts, electric or other utilities, sinks or other Building facilities, as well
as access to and through the Premises for the purpose of operation, maintenance,
and repair, provided, however, that except in emergencies such access shall not
be exercised so as to interfere unreasonably with Tenant’s use of the Premises
and shall be upon 24 hours’ prior written notice and in coordination with
Tenant. Tenant shall permit Landlord to install, use and maintain pipes, ducts
and conduits within the demising walls, bearing columns and ceilings of the
Premises, provided that the installation work is performed at such times and by
such methods as will not materially interfere with Tenant’s use of the Premises,
reduce the floor area thereof or affect Tenant’s layout, and further provided
that Landlord performs all work with due diligence and care so as to not damage
Tenant’s Personal Property or the Premises. Landlord and Tenant shall cooperate
with each other in the location of Landlord’s and Tenant’s facilities requiring
such access.

17.3    Landlord reserves the right at any time, without incurring any liability
to Tenant therefor, to make such changes in or to the Building and the fixtures
and equipment thereof, as well as in or to the street entrances, halls, foyers,
passages and stairways thereof, and garages as it may deem necessary or
desirable.

18.    DEFAULT. Any other provisions of this Lease notwithstanding, it shall be
a Tenant event of default (“Event of Default”) under this Lease if: (i) Tenant
fails to pay any installment of Fixed Rent, Additional Rent or other sum payable
by Tenant hereunder when due and such failure continues for a

 

Page 15



--------------------------------------------------------------------------------

period of seven (7) days after written notice from Landlord to Tenant of such
late payment; or (ii) Tenant fails to perform or observe any other covenant,
condition or agreement of this Lease and such failure continues after written
notice given by or on behalf of Landlord to Tenant for more than thirty
(30) days; provided, if the nature of Tenant’s failure is such that more than
thirty (30) days are reasonably required in order to cure, Tenant shall not be
in default if Tenant commences to cure such failure within such thirty (30) days
period, diligently pursues the cure to completion, and thereafter completes the
cure within ninety (90) days after said notice; or (iii) Tenant uses or occupies
the Premises other than as permitted hereunder; or (iv) Tenant abandons the
Premises without Landlord’s prior written consent (provided that Tenant shall
not be deemed to have abandoned the Premises, even if Tenant has vacated the
Premises, if Tenant complies with its maintenance, insurance and other
obligations set forth in this Lease), or Tenant removes or attempts to remove or
manifests an intention to remove any or all of Tenant’s Personal Property from
the Premises other than in the ordinary and usual course of business; or
(v) Tenant files a petition commencing a voluntary case, or has filed against it
a petition commencing an involuntary case, under the Federal Bankruptcy Code
(Title 11 of the United States Code), as now or hereafter in effect, or under
any similar law, or files or has filed against it a petition or answer in
bankruptcy or for reorganization or for an arrangement pursuant to any state
bankruptcy or insolvency law or any similar state law, and, in the case of any
such involuntary action, such action shall not be dismissed, discharged or
denied within sixty (60) days after the filing thereof, or Tenant consents to or
acquiesces in the filing thereof; or (vi) if Tenant is a banking organization,
Tenant files an application for protection, voluntary liquidation or dissolution
applicable to banking organizations; or (vii) a custodian, receiver, trustee or
liquidator of Tenant or of all or substantially all of Tenant’s Personal
Property or of the Premises shall be appointed in any proceedings brought by or
against Tenant and, in the latter case, such entity shall not be discharged
within sixty (60) days after the appointment thereof, or Tenant consents to or
acquiesces in the appointment thereof; or (viii) Tenant shall make an assignment
of Tenant’s lease obligations for the benefit of or enter into an agreement with
its creditors. The grace period provision in clause (i) above and the notice and
grace period provision in clause (ii) above shall have no application to the
Events of Default referred to in clauses (iii) through (viii) above.

19.    LANDLORD’S RIGHTS AND REMEDIES.

19.1    Landlord’s Remedies. In addition to all other rights and remedies of
Landlord, if an Event of Default shall occur, Landlord may, at its option, at
any time thereafter exercise any one or more of the following remedies:

(a)    Termination of Lease. Landlord may terminate this Lease, by written
notice to Tenant, without any right by Tenant to reinstate its rights by payment
of rent due or other performance of the terms and conditions hereof. Upon such
termination Tenant shall immediately surrender possession of the Premises to
Landlord, and Landlord shall immediately become entitled to receive from Tenant
an amount equal to the difference between the aggregate of all Fixed Rent and
Additional Rent reserved under this Lease for the balance of the Lease Term, and
the fair rental value of the Premises for that period, determined as of the date
of such termination, discounted to present value by applying a discount rate
equal to five percent (5%).

(b)    Reletting. With or without terminating this Lease, as Landlord may elect,
Landlord may re-enter and repossess the Premises, or any part thereof, and lease
them to any other person upon such terms as Landlord shall deem commercially
reasonable for a term within or beyond the term of this Lease; provided, that
any such reletting prior to termination shall be for the account of Tenant, and
Tenant shall remain liable for (i) all Fixed Rent, Additional Rent and other
sums which would be payable under this Lease by Tenant in the absence of such
expiration, termination or repossession, less (ii) the net proceeds, if any, of
any reletting effected for the account of Tenant after deducting from such
proceeds all

 

Page 16



--------------------------------------------------------------------------------

of Landlord’s expenses, including reasonable attorneys’ fees, real estate
brokerage commissions and alteration expenses (if any), incurred as a result of
Tenant’s breach of this Lease. Landlord shall have no obligation to relet the
Premises (x) if Landlord, or any of its affiliates, have other comparable space
available for rent, (y) for a rental less than the fair market rental then
prevailing for other comparable space, or (z) under terms and conditions that
are unacceptable to Landlord, acting reasonably. If the Premises are at the time
of Event of Default sublet or leased by Tenant to others, Landlord may, as
Tenant’s agent, collect rents due from any subtenant or other tenant and apply
such rents to the rent and other amounts due hereunder without in any way
affecting Tenant’s obligation to Landlord hereunder. Such agency, being given
for security, is hereby declared to be irrevocable.

(c)    [Intentionally Omitted.]

(d)    Removal of Contents by Landlord. With respect to any portion of the
Premises which is vacant or which is physically occupied by Tenant, Landlord may
remove all persons and property therefrom, and store such property in a public
warehouse or elsewhere at the cost of and for the account of Tenant without
being deemed guilty of trespass or becoming liable for any loss or damage which
may be occasioned thereby. Notwithstanding the foregoing, Landlord hereby waives
any and all liens upon all Tenant’s Personal Property, provided, however, any
Security Deposit (whether in the form of cash or Letter of Credit) held by
Landlord pursuant to Section 5 herein shall in no event be deemed part of
Tenant’s Personal Property to which Landlord’s foregoing waiver of lien shall
apply.

(e)    Right of Distress and Lien. [Intentionally Omitted.]

(f)    Deferred/Abated Rent/Unamortized Costs. In the event of a termination of
the Lease due to an Event of Default, Landlord may declare any deferred or
abated rent under this Lease and any unamortized costs of improvements made by
Landlord to the Premises and any unamortized brokerage commissions paid or
payable by Landlord in connection with this Lease immediately due and payable.

19.2    Injunction. In the event of an Event of Default by Tenant, Landlord
shall have the right of injunction and the right to invoke any remedy allowed at
law or in equity in addition to other remedies provided for herein.

19.3    Waiver of Redemption. Tenant hereby expressly waives any and all rights
of redemption granted by or under any present or future law in the event this
Lease is terminated, or in the event of Landlord obtaining possession of the
Premises, or in the event Tenant is evicted or dispossessed for any cause, by
reason of violation by Tenant of any of the provisions of this Lease.

19.4    Not Exclusive Right. No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy
herein or by law provided, but each shall be cumulative and in addition to every
other right or remedy given herein or now or hereafter existing at law or in
equity by or by statute.

19.5    Expenses. In any action or proceeding between Landlord and Tenant,
including any appellate or alternative dispute resolution proceeding, the
prevailing party shall be entitled to recover from the non-prevailing party all
of its costs and expenses in connection therewith, including, but not limited
to, reasonable attorneys’ fees actually incurred.

20.    LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT. If Tenant defaults beyond
applicable notice and cure periods in the making of any payment or in the doing
of any act herein required

 

Page 17



--------------------------------------------------------------------------------

to be made or done by Tenant, then Landlord may, but shall not be required to,
make such payment or do such act, and charge the amount of Landlord’s expense to
Tenant, with interest accruing and payable thereon at the Default Rate as of the
date of the expenditure by Landlord or as of the date of payment thereof by
Tenant, whichever is higher, from the date paid or incurred by Landlord to the
date of payment hereof by Tenant; provided, however, that nothing herein
contained shall be construed or implemented in such a manner as to allow
Landlord to charge or receive interest in excess of the maximum legal rate then
allowed by law. Such payment and interest shall constitute Additional Rent
hereunder due and payable with the next monthly installment of Fixed Rent; but
the making of such payment or the taking of such action by Landlord shall not
operate to cure such default by Tenant or to estop Landlord from the pursuit of
any remedy to which Landlord would otherwise be entitled.

21.    TENANT ESTOPPEL CERTIFICATE. Upon request, and within fifteen
(15) Business Days written notice given by or on behalf of Landlord, Tenant
shall execute and deliver to Landlord, as appropriate, a Tenant Estoppel
Certificate which: (a) certifies that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the Lease is in full force
and effect as modified and stating the modifications); (b) states whether Tenant
has taken possession of the Premises; (c) states whether Tenant has sublet all
or any part of the Premises or assigned this Lease in whole or in part;
(d) states whether any rent abatements exist under this Lease and the dates to
which the rent has been paid by Tenant; (e) states whether or not, to the best
knowledge of Tenant, Landlord is in default in the performance of any covenant,
agreement or condition contained in this Lease and, if so, specifying the nature
of such default; (f) if any improvements are required to be performed by
Landlord under this Lease, stating that all such work has been satisfactorily
completed or, if not, providing a list of items excepted; (g) states the Lease
Commencement Date, the rent commencement date and the scheduled expiration date
of the Term; (h) states whether any security deposit has been posted; and
(i) states the address to which notices to Tenant are to be sent, it being
intended that any such statement delivered pursuant hereto may be relied upon by
others with whom Landlord may be dealing. Tenant’s failure to execute and
deliver the Tenant Estoppel Certificate within fifteen (15) Business Days
following demand shall, if such failure continues for five (5) days following
Tenant’s receipt of a second demand from Landlord, constitute an Event of
Default.

22.    SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT.

22.1    This Lease, and the estate, interest and rights hereby created are
subordinate to any mortgage now or hereafter placed upon the Building or the
Land or any estate or interest therein, including, without limitation, any
mortgage on any leasehold estate, and to all renewals, modifications,
consolidations, replacements and extensions of the same as well as any
substitutions therefor. Tenant agrees that in the event any person, firm,
corporation or other entity acquires the right to possession of the Building or
the Land, including any mortgagee or holder of any estate or interest having
priority over this Lease, Tenant shall, if requested by such person, firm,
corporation or other entity, attorn to and become the tenant of such person,
firm, corporation or other entity, upon the same terms and conditions as are set
forth herein for the balance of the Lease Term. Notwithstanding the foregoing,
any mortgagee may, at any time, subordinate its mortgage to this Lease, without
Tenant’s consent, by notice in writing to Tenant, and thereupon this Lease shall
be deemed prior to such mortgage without regard to their respective dates of
execution and delivery, and in that event, such mortgagee shall have the same
rights with respect to this Lease as though it had been executed prior to the
execution and delivery of the mortgage.

22.2    Upon request, and within fifteen (15) Business Days written notice given
by or on behalf of Landlord, any mortgagee, any ground or superior lessor of the
Building or the Land, or other successor to the interests of Landlord thereto,
Tenant shall execute and deliver, as appropriate, any commercially reasonable
instruments in recordable form as may be required by such parties, including a
Subordination,

 

Page 18



--------------------------------------------------------------------------------

Non-Disturbance and Attornment Agreement (“SNDA”) in order to confirm or effect
the subordination or priority of this Lease, as the case may be, and the
attornment of Tenant to future landlords in accordance with the terms of
Section 22 and such parties’ requirements. Tenant’s failure to execute and
deliver a SNDA within fifteen (15) Business Days’ following demand shall, if
such failure continues for five (5) days following Tenant’s receipt of a second
demand from Landlord, constitute an Event of Default.

22.3    In the event Landlord grants any mortgage to be placed on the Building
or the Land, Landlord shall use commercially reasonable efforts to obtain an
SNDA in a commercially reasonable form reasonably acceptable to Tenant from the
holder of such mortgage, provided, however, the failure to obtain such SNDA
shall in no event negate or modify the terms and conditions set forth in this
Section 22.

23.    FINANCIAL STATEMENTS. Upon request (not more than once in any twelve
(12) month period, unless in connection with a sale or refinance of the
Property, or in the Event of a Default), and within twenty (20) Business Days
written notice given by or on behalf of Landlord, Tenant shall furnish Landlord
with current financial statements (including, without limitation, its most
recent balance sheet, year-to-date operating statement and profit and loss
statement) reflecting Tenant’s current financial condition.

24.    HOLDING OVER. If Tenant retains possession of the Premises or any part
thereof after the termination of this Lease or expiration of the Lease Term or
otherwise in the absence of any written agreement between Landlord and Tenant
concerning any such continuance of the term, Tenant shall pay Landlord (i) an
amount, calculated on a per diem basis for each day of such unlawful retention,
equal to 150% of the Annual Fixed Rent then in effect, plus all Additional Rent
and other sums payable hereunder, and (ii) in the event such holdover continues
for more than thirty (30) days, all other damages, costs and expenses sustained
by Landlord by reason of Tenant’s holding over. Without limiting any rights and
remedies of Landlord resulting by reason of the wrongful holding over by Tenant,
or creating any right in Tenant to continue in possession of the Premises, all
Tenant’s obligations with respect to the use, occupancy and maintenance of the
Premises shall continue during such period of unlawful retention.

25.    SURRENDER OF PREMISES. Tenant shall, at the end of the Lease Term, or any
extension thereof, promptly surrender the Premises in good order and condition
and in conformity with the applicable provisions of this Lease, excepting only
reasonable wear and tear and casualty. Upon the expiration or earlier
termination of this Lease, and prior to Tenant vacating the Premises, Landlord
and Tenant shall jointly inspect the Premises. Any work required to be done by
Tenant prior to its vacating of the Premises which has not been completed upon
such vacating of the Premises, shall be completed by Landlord and billed to
Tenant. Tenant shall also, prior to vacating the Premises, pay to Landlord the
amount, as estimated by Landlord, of Tenant’s obligation hereunder for
Additional Rent. All such amounts shall be used and held by Landlord for payment
of such obligations of Tenant hereunder, with Tenant being liable for any
additional costs therefor upon demand by Landlord, or with any excess to be
returned to Tenant after all such obligations have been determined and
satisfied, as the case may be. Any Security Deposit held by Landlord shall be
credited against the amount payable by Tenant under this Section. If Tenant
fails to remove its Personal Property, Landlord may (without liability to Tenant
for loss thereof), at Tenant’s sole cost and expense and in addition to
Landlord’s other rights and remedies under this Lease, at law or in equity:
(a) remove and store such items; and/or (b) upon ten (10) days prior written
notice to Tenant, sell such items at private or public sale for such price as
Landlord at its discretion may obtain. Landlord shall apply the proceeds of any
such sale to any amounts due to Landlord under this Lease from Tenant (including
Landlord’s attorneys fees and other costs incurred in the removal, storage
and/or sale of such items), with any remainder to be paid to Tenant.
Notwithstanding the foregoing, Tenant shall not be required to remove any
alterations or additions, including the Tenant’s Work that Landlord has
approved, unless such is a Specialty Item, designated by Landlord as such at the
time Landlord reasonably approves same.

 

Page 19



--------------------------------------------------------------------------------

26.    REMOVAL OF TELECOM WIRES.

26.1    Landlord May Retain or Remove Telecom Wires. Landlord shall retain any
or all of the telecommunication wires, cables and similar installations
appurtenant thereto installed by Tenant within the Premises (the “Telecom
Wires”).

26.2    Compliance with Legal Requirements. Tenant shall comply with all Legal
Requirements with respect to the Telecom Wires, subject to Landlord’s right to
elect to retain the Telecom Wires.

26.3    Condition of Telecom Wires. Tenant covenants that:

(a)    Tenant shall be the sole owner of the Telecom Wires, Tenant shall have
the sole right to surrender the Telecom Wires, and the Telecom Wires shall be
free of all liens and encumbrances; and

(b)    All Telecom Wires shall be left in good safe working order and condition,
properly bundled, labeled, capped or sealed at each end, and in each
telecommunication closet and junction box.

27.    BROKERS. Each party represents and warrants to the other that they have
not made any agreement or taken any action which may cause anyone to become
entitled to a commission as a result of the transactions contemplated by this
Lease, and each will indemnify and defend the other from any and all claims,
actual or threatened, for compensation by any such third person by reason of
such party’s breach of their representation or warranty contained in this
Section 27 except for Transwestern RBJ representing Landlord exclusively and
Newmark Knight Frank, representing Tenant exclusively. Landlord will pay any
commission due to the broker(s) hereunder pursuant to its separate agreement
with the broker(s) hereunder subject to execution and delivery of this Lease by
Landlord and Tenant.

28.    NOTICES. All notices or other communications hereunder shall be in
writing and shall be deemed to have been given (i) if delivered by hand, by
messenger or by an express delivery service (FedEx, UPS, DHL, etc.), then if and
when delivered (or if delivery is refused, when refused) to the respective
parties at the below addresses (or at such other address as a party may
hereafter designate for itself by notice to the other party as required hereby),
or (ii) if mailed, then on the third Business Day following the date on which
such communication is deposited in the United States mails, by first class
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the respective parties at the below addresses (or at such other
address as a party may hereafter designate for itself by notice to the other
party as required hereby). Notice by counsel to a party shall be deemed notice
from such party.

 

Page 20



--------------------------------------------------------------------------------

28.1

  If to Landlord:  

U.S.REIF 111 Locke Drive Massachusetts, LLC

c/o Intercontinental Real Estate Corporation

1270 Soldiers Field Road

Boston, MA 02135

Attn: Scott Kelly

28.2

  With a copy to:  

Bradley & Associates

1270 Soldiers Field Road

Boston, MA 02135

Attn: James M. Bradley, Esq.

28.3

  If to Tenant:  

Prior to the Lease Commencement Date:

41 Seyon Street

Building #1, Suite 100

Waltham, MA 02453

Attn: Steve Curran

 

Following the Lease Commencement Date:

111 Locke Drive,

Marlborough, MA 01752

Attn: Steve Curran

29.    MISCELLANEOUS.

29.1    Authority. Tenant represents and warrants that it is duly formed and in
good standing, and has full corporate or partnership power and authority, as the
case may be, to enter into this Lease and has taken all corporate or partnership
action, as the case may be, necessary to carry out the transaction contemplated
herein, so that when executed, this Lease constitutes a valid and binding
obligation enforceable in accordance with its terms.

29.2    Successors and Assigns. The obligations of this Lease shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that Landlord and each successive owner of the
Building shall be liable only for obligations accruing during the period of its
ownership or interest in the Building, and from and after the transfer by
Landlord or such successive owner of its ownership or other interest in the
Building, Tenant shall look solely to the successors in title for the
performance of Landlord’s obligations hereunder arising thereafter.

29.3    Waivers. No delay or forbearance by either party in exercising any right
or remedy hereunder or in undertaking or performing any act or matter which is
not expressly required to be undertaken by Landlord or Tenant shall be
construed, respectively, to be a waiver of the Landlord’s or Tenant’s rights, as
applicable, or to represent any agreement by either party, as applicable, to
undertake or perform such act or matter thereafter.

29.4    Waiver of Trial by Jury. The parties hereby consent to the exclusive
jurisdiction of the courts of the state where the Premises are located in any
and all actions or proceedings arising under this Lease, and irrevocably agree
to service of process in accordance with Section 28 above. Landlord and Tenant
agree to waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matter whatsoever
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant, Tenant’s use of or occupancy of the Premises and/or any
claim of injury or damage and any emergency or any other statutory remedy.

 

Page 21



--------------------------------------------------------------------------------

29.5    Limitation of Liabilities. Tenant shall look solely to the Building and
Landlord’s interest in the same and rents derived therefrom and Landlord’s
insurance proceeds for enforcement of any obligation hereunder or by law assumed
or enforceable against Landlord, and no other property or other assets of
Landlord shall be subjected to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies or with respect to this Lease, the
relationship of landlord and tenant hereunder or Tenant’s use and occupancy of
the Premises. In no event shall either party be responsible to the other for
consequential, indirect or punitive damages, except as may be expressly provided
for in Section 24.

29.6    Time of the Essence. All times, wherever specified herein for the
performance by Landlord or Tenant of their respective obligations hereunder, are
of the essence of this Lease.

29.7    Severability. Each covenant and agreement in this Lease shall for all
purposes be construed to be a separate and independent covenant or agreement. If
any provision in this Lease or the application thereof shall to any extent be
invalid, illegal or otherwise unenforceable, the remainder of this Lease, and
the application of such provision other than as invalid, illegal or
unenforceable, shall not be affected thereby; and such provisions of this Lease
shall be valid and enforceable to the fullest extent permitted by law.

29.8    Headings and Terms. The title and headings of this Lease are for
convenience of reference only and shall not in any way be utilized to construe
or interpret the agreement of the parties as otherwise set forth herein. The
term “Landlord” and term “Tenant” as used herein shall mean, where appropriate,
all persons acting by or on behalf of the respective parties, except as to any
required approval, consents or amendments, modifications or supplements
hereunder when such terms shall only mean the parties originally named on the
first page of this Lease as Landlord and Tenant, respectively, and their agents
so authorized in writing.

29.9    Lease Not Binding Until Executed and Delivered. This Lease shall not
bind Landlord unless and until it has been signed and delivered by Tenant,
received and accepted by Landlord, and then countersigned and redelivered by
Landlord to Tenant.

29.10    Counterparts. This Lease may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same lease agreement. Transmission of a
facsimile or by email of a pdf copy of the signed counterpart of the Lease shall
be deemed the equivalent of the delivery of the original, and any party so
delivering a facsimile or pdf copy of the signed counterpart of the Lease by
email transmission shall in all events deliver to the other party an original
signature promptly upon request.

29.11    Amendment and Modification. This Lease, including all Exhibits and
Addenda attached hereto, each of which is incorporated in this Lease, contains
the entire agreement between the parties hereto, and shall not be amended,
modified or supplemented unless by agreement in writing signed by both Landlord
and Tenant.

29.12    Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.    

29.13    Quiet Enjoyment. Landlord covenants that it has the right to make this
Lease for the Term and that provided there is no Event of Default, Tenant shall
have the right, during the Term, to freely, peaceably and quietly occupy and
enjoy the full possession of the Premises without molestation or hindrance by
Landlord or any party claiming through or under Landlord, subject to the
provisions of this Lease.

 

Page 22



--------------------------------------------------------------------------------

30.    HAZARDOUS MATERIALS. As used herein, the term “Hazardous Materials” shall
mean any substance or material which has been determined by any state, federal
or local governmental authority to be capable of posing a risk of injury to
health, safety, property, or the environment, including all of those materials
and substances designated as hazardous or toxic by the U.S. Environmental
Protection Agency, the Consumer Product Safety Commission, the U.S. Food and
Drug Administration, the department of environmental quality or similar
government agency of the state, county or municipality where the Premises are
located, or any other governmental agency now or hereafter authorized to
regulate materials and substances in the environment.

(b)    Except for such products set forth in 30(f) herein and ordinary and
general office supplies, such as copier toner, liquid paper, glue, ink and
common household materials which are used, stored and disposed of in compliance
with all applicable federal, state and local laws, rules and regulations and in
quantities not in excess of those reasonably necessary to conduct the Permitted
Use, Tenant agrees not to introduce any Hazardous Materials in, on or adjacent
to the Premises or in, on or adjacent to the Building and/or Park without
complying with all applicable federal, state and local laws, rules, regulations,
policies and authorities relating to the storage, use, disposal and clean-up of
Hazardous Materials, including, but not limited to, the obtaining of all proper
permits.

(c)    Tenant shall immediately notify Landlord of any inquiry, test,
investigation, or enforcement proceeding by, against or directed at Tenant or
the Premises concerning Hazardous Materials. Tenant acknowledges that Landlord,
as the owner of the Premises, shall have the right, at its election, in its own
name, to negotiate, defend, approve, and appeal, at Tenant’s expense, any action
taken or order issued by any applicable governmental authority with regard to
Hazardous Materials used, stored, disposed of or released on or from the
Premises by Tenant or its agents, employees, contractors or invitees.

(d)    If Tenant’s storage, use, disposal or release of any Hazardous Materials
in, on or adjacent to the Premises or the Project results in any contamination
of the Premises, the Building, the Park, the soil, surface or groundwater
thereunder or the air above or around the Premises, the Building and the Park
(i) requiring remediation under federal, state or local statutes, ordinances,
regulations or policies, or (ii) at levels which are not in compliance with
applicable laws, Tenant agrees to clean-up the contamination immediately, at
Tenant’s sole cost and expense. Tenant further agrees to indemnify, defend and
hold Landlord harmless from and against any claims, suits, causes of action,
costs, damages, loss and fees, including reasonable attorneys’ fees and costs,
arising out of or in connection with (i) any clean-up work, inquiry or
enforcement proceeding relating to Hazardous Materials currently or hereafter
used, stored , disposed of or released by Tenant or its agents, employees,
contractors or invitees on or about the Premises, the Building or the Park, and
(ii) the use, storage, disposal or release by Tenant or its agents, employees,
contractors or invitees of any Hazardous Materials on or about the Premises, the
Building or the Park. Notwithstanding the foregoing, Landlord hereby agrees to
indemnify, defend and hold Tenant harmless from and against any claims, suits,
causes of action, costs, damages, loss and fees, including reasonable attorneys’
fees and costs, arising out of or in connection with any clean-up work, inquiry
or enforcement proceeding relating to Hazardous Materials existing on or about
the Premises, the Building or the Park prior to the Effective Date.

(e)    Notwithstanding any other right of entry granted to Landlord under this
Lease, Landlord shall have the right to enter the Premises or to have
consultants enter the Premises throughout the Term at reasonable times and upon
prior written notice (except in the event of an emergency, in which

 

Page 23



--------------------------------------------------------------------------------

case no notice shall be required) for the purpose of determining: (1) whether
the Premises are in conformity with federal, state and local statutes,
regulations, ordinances and policies, including those pertaining to the
environmental condition of the Premises; (2) whether Tenant has complied with
this Paragraph 30; and (3) the corrective measures, if any, required of Tenant
to ensure the safe use, storage and disposal of Hazardous Materials. Tenant
agrees to provide access and reasonable assistance for such inspections. Such
inspections may include, but are not limited to, entering the Premises with
machinery for the purpose of obtaining laboratory samples. Landlord shall not be
limited in the number of such inspections during the Term. If, during such
inspections, it is found that Tenant’s use, storage, disposal or release of
Hazardous Materials constitutes a violation of this Lease, in addition to any
other remedies available to Landlord by reason of such violation, Tenant shall
reimburse Landlord for the cost of such inspections within ten (10) days of
receipt of a written statement therefor. If such consultants determine that the
Premises are contaminated with Hazardous Materials or in violation of any
applicable environmental law by reason of the use, storage, disposal or release
of such by Tenant or its agents, employees, contractors or invitees, Tenant
shall, in a timely manner, at its expense, remove such Hazardous Materials or
otherwise comply with the recommendations of such consultants to the reasonable
satisfaction of Landlord and any applicable governmental agencies. If Tenant
fails to do so, Landlord, at its sole discretion, may, in addition to all other
remedies available to Landlord under this Lease and at law and in equity, cause
the violation and/or contamination to be remedied at Tenant’s sole cost and
expense. The right granted to Landlord herein to inspect the Premises shall not
create a duty on Landlord’s part to inspect the Premises, or liability of
Landlord for Tenant’s use, storage or disposal of Hazardous Materials, it being
understood that Tenant shall be solely responsible for all liability in
connection therewith. Tenant shall comply with any and all insurance
requirements as set forth in this Lease.

(f)    Notwithstanding anything to the contrary contained herein, Landlord
hereby consents to the storage of the following materials in the Premises;
(i) sheetmetal parts, painted and unpainted; (ii) hardware; (iii) plastic
containers; (iv) plastic bottles; (v) glass bottles; (vi) corrugated containers;
(v) wooden crates; (vi) wooden pallets; (vii) labels; (viii) cushioning
materials; (ix) electronic equipment; (x) carts; and (xi) dollies. Any
additional materials or chemicals to be stored at the Premises will require the
prior written approval of Landlord, at its sole and absolute discretion,
and Tenant shall provide Landlord with a written list, certified to be true and
complete, identifying any Hazardous Material then used, stored, or maintained
upon the Premises, the use and approximate quantity of each such material, a
copy of any material safety data sheet (“MSDS”) or (“SDS”) issued by the
manufacturer or supplier therefore, and such other information as Landlord may
reasonably require or as may be required by law. The Tenant agrees as a
requirement of its Lease that their storage of the equipment, materials and
chemicals at the Premises will be in conformance with the fire protection
standards and recommendations contained in the FM Global Property Loss
Prevention Sheets 8-9, as well as any other local, state or federal rules or
regulations. If required by Sheets 8-9 or any local, state or federal rule or
regulation, Tenant, at its own expense, shall install, modify or extend
protective systems to satisfy such requirements. Tenant shall obtain any and all
governmental or local agency approvals, including but not limited to the
approval of the Marlborough Fire Department, prior to the introduction of any
such materials or chemicals.

(g)    Tenant shall surrender the Premises to Landlord upon the expiration or
earlier termination of this Lease free of Hazardous Materials used, stored,
disposed of or released on or from the Premises or the Project by Tenant or its
agents, employees, contractors, subtenants, or invitees and in a condition which
complies with all governmental statutes, ordinances, regulations and policies,
recommendations of consultants hired by Landlord, and such other reasonable
requirements as may be imposed by Landlord.

 

Page 24



--------------------------------------------------------------------------------

(h)    The obligations of the parties under this Paragraph 30 and all
indemnification obligations of Landlord Tenant under this Lease shall survive
the expiration or earlier termination of this Lease.

31.    RADON. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon which exceed federal
and state guidelines have been found in buildings in Massachusetts. Additional
information regarding radon and radon testing may be obtained from your county
or public health unit.

32.    PARKING. Pursuant to all covenants, conditions and agreements of this
Lease, Landlord hereby authorizes for use by Tenant, at no additional charge to
Tenant, parking in the surface parking areas up to 3.5 non-reserved, first-come,
first-served parking spaces per 1,000 rentable square feet of the Premises
leased hereunder. Landlord reserves the right to rearrange the configuration of
any parking spaces, assign particular spaces to other tenants of the Building,
and otherwise change or alter the surface parking areas in any manner
whatsoever, so long as Tenant is not deprived of the use of its spaces in the
surface parking areas. Landlord does not assume any responsibility for, and
shall not be liable for, any damage, loss or theft (of any nature whatsoever) to
or of any automobiles or other vehicles, or any contents or other Personal
Property located therein, while in or about the surface parking areas.

32.1    Loading Docks. Tenant shall be provided access to at least two
(2) loading docks designated by Landlord and as shown on Exhibit “A” attached
hereto.

33.    SIGNAGE. Tenant, at its sole cost and expense, shall have the
non-exclusive right to install exterior signage on the façade of the Building
but subject to; (i) Landlord’s approval with respect to location, size, design
and illumination (such approval not to be unreasonably withheld, conditioned or
delayed); (ii) City of Marlborough zoning endorsements; and (iii) existing
tenant’s rights where applicable. Landlord shall, at its sole cost and expenses,
provide one line on the Building directory in the lobby of the Building and a
directional sign at the entrance to the Building. Further, Landlord shall
provide one panel in a location designated by Landlord on the existing monument
sign associated with the Building for Tenant’s logo, such being subject to (i) –
(iii) herein.

34.    INTENTIONALLY DELETED.

35.    EXHIBITS AND ADDENDA.

Additional terms to this Lease, if any, are set forth in the Exhibits and
Addenda attached hereto, which are incorporated herein by reference as follows:

 

A.

  

Premises

B.

  

Fixed Rent

C.

  

Provisions Regarding Additional Rent

D.

  

Form of Commencement Date Certificate

E.

  

Building Rules and Regulations

F.

  

Extension Options

G.

  

Right of First Offer

H.

  

Intentionally Deleted

I.    Work Letter

[END OF TEXT; SIGNATURES FOLLOW ON NEXT PAGE.]

 

Page 25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed on
the day and year first above written.

 

LANDLORD:

U.S. REIF 111 Locke Drive Massachusetts, LLC

a Delaware limited liability company

By: U.S. REIF 111 Locke Drive Massachusetts Manager, LLC

a Delaware limited liability company, its Manager

By: U.S. Real Estate Investment Fund REIT, INC.

a Delaware corporation, its Manager

By:  

/s/ Thomas R. Taranto, Jr.

Name:   Thomas R. Taranto, Jr. Title:   Vice President TENANT:

REPLIGEN CORPORATION

a Delaware corporation

By:  

/s/ Tony Hunt

Name:   Tony Hunt Title:   CEO

[COUNTERPART SIGNATURE PAGE TO LEASE.]

 

Page 26



--------------------------------------------------------------------------------

EXHIBIT “A”

PREMISES

(Attached)

 

A-1



--------------------------------------------------------------------------------

EXHIBIT “B”

FIXED RENT

Tenant shall pay Fixed Rent for the Lease Term as follows:

 

FIXED RENT BASED ON 40,000 RSF (TOTAL)

 

 

Period

   Annual Fixed Rent      Monthly Fixed Rent      Per RSF  

Months 1 – 12

   $ 360,000.00 *     $ 30,000.00 *     $ 9.00  

Months 13 – 18

     N/A      $ 30,833.33      $ 9.25  

FIXED RENT BASED ON 63,761 RSF (TOTAL)

 

 



Period

   Annual Fixed Rent      Monthly Fixed Rent      Per RSF  

Months 19 – 24

     N/A      $ 50,477.46      $ 9.50  

Months 25 – 36

   $ 621,669.75      $ 51,805.81      $ 9.75  

Months 37 – 48

   $ 637,610.00      $ 53,134.17      $ 10.00  

Months 49 – 60

   $ 653,550.25      $ 54,462.52      $ 10.25  

Months 61 – 72

   $ 669,490.50      $ 55,790.88      $ 10.50  

Months 73 – 84

   $ 685,430.75      $ 57,119.23      $ 10.75  

Months 84 – 96

   $ 701,371.00      $ 58,447.58      $ 11.00  

Months 97 – 108

   $ 717,311.25      $ 59,775.94      $ 11.25  

Months 109 – 120

   $ 733,251.50      $ 61,104.29      $ 11.50  

Months 120 – 126

     N/A      $ 61,104.29      $ 11.50  

 

* Notwithstanding the foregoing Fixed Rent table, Tenant shall receive an
abatement of Fixed Rent for the first six (6) consecutive months following the
Lease Commencement Date, provided, however, Tenant shall be responsible for all
other payments due to Landlord pursuant to this Lease, including but not limited
to Additional Rent.

 

B-1



--------------------------------------------------------------------------------

Rent checks should be made payable to:

U.S. REIF 111 Locke Drive Massachusetts, LLC

Rent checks should be delivered to:

U.S. REIF 111 Locke Drive Massachusetts, LLC

P.O. Box 847902

Boston, MA 02284-7902

 

B-2



--------------------------------------------------------------------------------

EXHIBIT “C”

PROVISIONS REGARDING ADDITIONAL RENT

1.    DEFINITIONS.

1.1    “Tenant’s Proportionate Share” shall mean 48.78%, which is a fraction,
the numerator of which shall be 63,761 rentable square feet of the Premises and
the denominator of which shall be 130,700 rentable square feet of the Building.

1.2    Operating Expenses.

(a)    “Essential Capital Improvements” shall mean (i) any labor saving device,
energy saving device or other installation, improvement or replacement which is
intended to reduce Operating Expenses, whether or not voluntary or required by
governmental mandate, or (ii) any installation or improvement intended to
improve the safety of tenants in the Building generally, whether or not
voluntary or required by governmental mandate, or (iii) any installation or
improvement required by reason of any Legal Requirement which did not exist on
the date of the execution of this Lease; provided, however, the definition of
Essential Capital Improvements shall exclude any costs for which Landlord is
explicitly responsible pursuant to the terms and conditions of the Lease.

(b)    “Operating Expenses” shall mean Landlord’s operating costs and expenses
paid or incurred in the operation, maintenance and management of the Building,
the Land, and the sidewalks, roadways and parking areas located thereon, all
computed on an accrual basis and in accordance with the terms of this Lease,
including the following:

(i)    Electricity, gas, fuel, steam, water, sewer and any other utility charges
(including surcharges) of whatever nature (excluding the use of utilities by
other tenants as such may be sub-metered or directly metered pursuant to their
leases);

(ii)    Any commercially reasonable insurance premiums and deductibles paid by
Landlord;

(iii)    Building personnel costs, including but not limited to salaries, wages,
fringe benefits, taxes, insurance and other direct and indirect costs;

(iv)    The cost of all service and maintenance contracts, including but not
limited to security services, common area janitorial and cleaning services for
Common Areas within the Building, but not for any Tenant space (and janitorial
and cleaning services for the Premises provided Tenant does not contract its own
vendor for cleaning services within the Premises), interior and exterior
landscaping services, sidewalk and roadway maintenance, and snow removal;

(v)    All other service, maintenance and repair expenses (excluding those
expenses paid by proceeds of insurance or by Tenant or by other third parties,
and those solely attributable to tenants of the Building other than Tenant) and
the cost of all materials and supplies therefor;

(vi)    Any other costs and expenses (other than capital improvements) incurred
by Landlord in operating the Building with the exception of roof repairs,
foundation/structural repairs, and any replacement and repairs for the HVAC
Units;

 

C-1



--------------------------------------------------------------------------------

(vii)    The cost of any additional services not provided to the Building on the
Lease Commencement Date but thereafter provided by Landlord in the prudent
management of the Building;

(viii)    The annual amortization of any Essential Capital Improvement which is
made by Landlord after completion of initial construction of the Building, based
on the useful life of the improvement plus interest at the prime interest rate
(the “Prime Rate”) on the date of the expenditure on the unamortized portion
thereof;

(ix)    Landlord’s central office administrative costs and overhead applicable
to the Building;

(x)    Accounting fees for preparing the Operating Expense Statement and Tax
Statement; and

(xi)    Management fees payable to the managing agent equal to up to three (3%)
of the Fixed Rent per year.

(c)    Operating Expenses shall not include:

(i)    Rent or other charges payable under any ground or underlying lease;

(ii)    Any expenditures on account of Landlord’s acquisition of air or similar
development rights;

(iii)    Costs of repositioning, selling or syndicating Landlord’s interest in
the Property;

(iv)    Costs with respect to any financing or refinancing of the Property,
including debt service, amortization, points and commissions in connection
therewith;

(v)    The cost of making leasehold improvements to any leasable space to
prepare the same for occupancy by a tenant thereof, or thereafter for the
benefit of a particular tenant or tenants, and the costs of correcting defects
in such work;

(vi)    Services performed for or provided to any tenant to the extent such
services are exclusive to such tenant;

(vii)    Advertising and promotional expenditures, contributions or gifts;

(viii)    Brokerage fees or commissions;

(ix)    Legal fees incurred in connection with Landlord’s preparation,
negotiation and enforcement of leases with other tenants;

(x)    Salaries, wages, benefits and other compensation for any agents or
employees of Landlord above those attributable to the operation, maintenance and
management of the Building;

 

C-2



--------------------------------------------------------------------------------

(xi)    Any costs which have been previously included in Operating Expenses or
Taxes (whether under the same or a different category);

(xii)    General organizational, administrative and overhead costs relating to
maintaining Landlord’s existence as an entity;

(xiii)    Costs (including attorneys’ fees and costs of settlement, judgments
and payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(xiv)    Penalties, fines or interest incurred as a result of Landlord’s
inability or failure to make payment of Taxes and and/or to file any tax or
informational returns when due, or from Landlord’s failure to make any payment
of Taxes required to be made by Landlord hereunder before delinquency;

(xv)    Reserves;

(xvi)    Travel and entertainment costs; or

(xvii)    Capital expenditures except for Essential Capital Improvements.

(d)    “Operating Year” shall mean each fiscal year (7/1 – 6/30) occurring
during the Lease Term.

(e)    “Operating Statement” shall mean a statement in writing signed by
Landlord setting forth the Operating Expenses payable by Tenant for a specified
Operating Year pursuant to this Section 1.2.

(f)    “Controllable Operating Expenses” shall mean Operating Expenses other
than Taxes, insurance premiums, insurance premium deductibles, utilities, snow
removal and salting costs, and security costs (if any).

1.3    Taxes.

(a)    “Taxes” shall mean all taxes, assessments and governmental charges,
whether federal, state, county or municipal, and whether general or special,
ordinary or extraordinary, foreseen or unforeseen, imposed upon the Building,
the Land, and the sidewalks, roadways and parking areas located thereon, or due
to the operation thereof, whether or not directly paid by Landlord. Taxes shall
not include income taxes, excess profit taxes, franchise taxes, capital stock
taxes, gift taxes, estate or inheritance taxes, federal, state or local
documentary taxes imposed against the Building or the Land, or any portion
thereof or interest therein, or other taxes imposed or measured on or by the
income of Landlord from the operation of the Building or the Land; provided,
however, that if, due to a future change in the method of taxation or
assessment, any income, excess profit, franchise or other tax, however
designated, shall be imposed in substitution, in whole or in part, for (or in
lieu of) any tax, assessment or charge which would otherwise be included within
the definition of Taxes, such other tax shall be deemed to be included within
Taxes as defined herein to the extent of such substitution. If Landlord incurs
any expenses (including, but not limited to, reasonable attorneys’ fees) in
connection with its efforts to reduce or minimize increases in the Taxes and/or
the assessed value of the Building, any and all such expenses shall be added to,
and

 

C-3



--------------------------------------------------------------------------------

made a part of, the Taxes for the Operating Year to which they relate. Tenant
shall pay to the appropriate governmental authority any use and occupancy tax.
In the event that Landlord is required by law to collect such tax, Tenant shall
pay such use and occupancy tax to Landlord as Additional Rent upon demand and
Landlord shall remit any amounts so paid to Landlord to the appropriate
governmental authority. Notwithstanding anything contained herein to the
contrary, any and all tax benefits obtained by Tenant pursuant to any tax
increment financing or similar agreement shall be realized solely by the Tenant
and shall not be included in the definition of Taxes.

(b)    “Tax Year” shall mean Operating Year as defined above.

(c)    “Tax Statement” shall mean a statement in writing signed by Landlord
setting forth the Taxes payable by Tenant for a specified Operating Year
pursuant to this Section 1.3.

2.    ADDITIONAL RENT FOR OPERATING EXPENSES AND TAXES.

2.1    In addition to Fixed Rent, Tenant shall pay to Landlord for each month of
each Operating Year, without demand, deduction or setoff, as Additional Rent,
Tenant’s Proportionate Share of Operating Expenses and Taxes, which Landlord
estimates for the first Operating Year to be $1.26 per rentable square feet of
the Premises for Operating Expenses and $2.90 per rentable square feet of the
Premises for Taxes.

2.2    As soon as available in each Operating Year during the Lease Term, but
not later than December 1st for each succeeding Operating Year, Landlord shall
provide Tenant with a written statement setting forth a projection of Tenant’s
Proportionate Share of Operating Expenses and Taxes for such year. Commencing on
the first day of the first month following receipt of such statement and
continuing until receipt by Tenant of Landlord’s statement of the next
projection, Tenant shall pay to Landlord with each monthly installment of Fixed
Rent an amount equal to one-twelfth (1/12th) of such projected Tenant’s
Proportionate Share of Operating Expenses and Taxes. Concurrently with the first
payment required hereinabove, Tenant shall pay to Landlord an amount equal to
such projected Tenant’s Proportionate Share of Operating Expenses and Taxes,
multiplied by a fraction, the numerator of which is the number of calendar
months of the Operating Year in question which have elapsed prior to the due
date of such first payment and the denominator of which is twelve (12), less any
payments made by Tenant during said period on account of such Operating Expenses
and Taxes.

2.3    Landlord shall, within sixty (60) days after the end of each fiscal year,
provide Tenant with a statement of the actual Operating Expenses and Taxes for
such period. Any underpayment by Tenant during such Operating Year due to the
fact that projected Operating Expenses and Taxes were less than actual Operating
Expenses and Taxes shall be paid to Landlord within thirty (30) days after
Tenant’s receipt of a statement for such deficiency. Any overpayment by Tenant
during such Operating Year due to the fact that projected Operating Expenses and
Taxes were greater than actual Operating Expenses and Taxes shall be, at
Tenant’s option, (i) applied to any other amounts of Rent then due from Tenant
to Landlord, (ii) credited to the next payment of Rent coming due from Tenant to
Landlord, or (iii) refunded to Tenant if no Rent is then due or coming due.
Notwithstanding anything in the Lease to the contrary, Controllable Operating
Expenses shall not increase by more than a total of two and one half percent
(2.5%) per year on a non-cumulative basis. Notwithstanding anything to the
contrary contained in this Section, Landlord’s failure to provide Tenant with a
Landlord’s statement of the actual Operating Expenses within twenty-four
(24) months after the end of the applicable Operating Year in question shall
constitute a waiver of Landlord’s right to collect any additional Operating
Expenses actually incurred or accrued for that Operating Year which would have
been payable based upon such Landlord’s statement of actual Operating Expenses.
In no event shall the foregoing apply to Landlord’s delivery of the statement of
the actual Taxes.

 

C-4



--------------------------------------------------------------------------------

3.    PRO-RATIONS. If this Lease shall commence or terminate at any time other
than the first day of an Operating Year, Tenant shall be liable only for that
portion of the Operating Expenses and Taxes with respect to such Operating Year
as represented by a fraction, the numerator of which is the number of days of
the Lease Term which fall within the Operating Year and the denominator of which
is three hundred sixty-five (365).

4.    AUDIT. Tenant shall have the right to examine, audit and photocopy
Landlord’s books and records relating to Tenant’s Proportionate Share of
Operating Expenses and Taxes for any Operating Year for a period of six
(6) months following the date that Tenant receives the Operating Statement and
Tax Statement; provided, however, that (a) Tenant may exercise such right only
once per twelve (12) month period; and (b) Tenant signs a confidentiality
agreement in form reasonably satisfactory to Landlord in its sole discretion.
Tenant shall give Landlord not less than thirty (30) days’ prior written notice
of its intention to examine and audit such books and records, and such
examination and audit shall take place in the city where the Premises are
located. All costs of the examination and audit shall be performed by a
certified public accountant and shall be on a non-contingent fee basis and shall
be borne by Tenant; provided, however, that if such examination and audit
establishes that Tenant’s Proportionate Share of Operating Expenses and Taxes
for the year in question are less than the amount set forth on the Operating
Statement and Tax Statement by at least three percent (3%), then Landlord shall
pay the reasonable costs of such examination and audit. If the payments made by
Tenant for such year are more than Tenant’s required payment on account thereof
for such Operating Year, Landlord shall promptly refund such overpayment. If the
payments made by Tenant for such year are less than Tenant’s required payment on
account thereof for such Operating Year, Tenant shall pay the deficiency to
Landlord within thirty (30) days after conclusion of the examination and audit
as well as Landlord’s actual out-of-pocket costs in connection with such
examination and audit. The obligation to make such refund or payment for any
period within the Lease Term shall survive expiration of the Lease Term. If
Tenant does not elect to exercise its right to examine and audit Landlord’s
books and records for any Operating Year within the time period provided for by
this Section 5, Tenant shall have no further right to challenge Landlord’s
Operating Statement and Tax Statement.

5.    PERSONAL PROPERTY TAXES. Tenant will be responsible for ad valorem taxes
on its Personal Property and on the value of any Alterations to the Premises
(and if the taxing authorities do not separately assess Tenant’s Alterations,
Landlord may make a reasonable allocation of impositions to such Alterations).

6.    SURVIVAL. If, upon the expiration or earlier termination of this Lease,
the amount of any Additional Rent due hereunder has not yet been determined, an
appropriate payment from Tenant to Landlord or refund from Landlord to Tenant,
shall be made promptly after such determination.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT “D”

FORM OF COMMENCEMENT DATE CERTIFICATE

 

TO:  

 

   

 

   

 

   

 

 

 

RE: Lease Agreement between U.S. REIF 111 Locke Drive Massachusetts, LLC
(“Landlord”) and                      (“Tenant”) dated             , 20     (the
“Lease”) for the space known as Suite     , containing approximately     
rentable square feet (the “Premises”), in Building      (the “Building”) erected
on certain land (the “Land”) located at 140 Locke Drive, Marlborough, MA

Dear [insert Tenant’s name]:

This letter shall constitute the Commencement Date Certificate referenced in
Section 2 of the above-referenced lease. Unless otherwise defined herein, all
capitalized terms shall have the same meaning ascribed to them in the Lease.

 

1. Possession has been delivered to and accepted by Tenant.

 

2. All obligations, if any, of Landlord under the terms of the Lease with
respect to improvements or repairs to the Premises have been fully performed,
and all allowances, reimbursements or other obligations of Landlord for the
payment of monies to or for the benefit of Tenant have been fully paid in
accordance with the terms of the Lease.

 

3. The Lease Commencement Date is [insert date].

 

4. The Expiration Date is [insert date].

 

5. Payment of Fixed Rent as set forth in Section 3 and Exhibit “B” of the Lease
shall commence in full force and effect as of [insert date].

 

6. Payment of Additional Rent as set forth in Section 4 and Exhibit “C” of the
Lease shall commence in full force and effect as of [insert date].

 

7. Tenant has paid pre-paid rent in the amount of $[insert amount], which shall
apply to the period of [insert beginning date – insert end date].

 

8. Tenant has deposited security in the amount of $[insert amount].

 

9. Rent checks should be made payable to Intercontinental Fund III Vanguard
Center, LLC and delivered to:

U.S. REIF 111 Locke Drive Massachusetts, LLC

P.O. Box 847902

Boston, MA 02284-7902

 

D-1



--------------------------------------------------------------------------------

10. [If applicable:] Because the Lease Commencement Date occurs on a day other
than the first day of the calendar month, the monthly installment of Fixed Rent
due for [insert month in which the Lease Commencement Date falls, e.g., April
2018] will be prorated pursuant to Section 3 of the Lease. Accordingly, the
monthly installment of Fixed Rent due for the [insert number, e.g., 15]-day
period beginning on [insert date, e.g., April 16, 2018] and ending on [insert
date, e.g., April 30, 2018] is $[insert amount]. Said amount was calculated as
follows: [insert formula].

 

11. Section 2 of the Lease requires that Tenant execute and return to Landlord a
signed counterpart of this original Commencement Date Certificate within ten
(10) Business Days of Tenant’s receipt thereof. Accordingly, please sign this
original Commencement Date Certificate and return it to Landlord. Tenant’s
failure to return said Commencement Date Certificate within the ten
(10) Business Day period shall be deemed to be Tenant’s acceptance of this
Commencement Date Certificate, including, but not limited to, the Lease
Commencement Date and the Expiration Date contained herein.

 

LANDLORD:    TENANT:

U.S. REIF 111 LOCKE DRIVE MASSACHUSETTS, LLC

a Delaware limited liability company

  

                                                                    
                             ,

a                                                                    
                            

By: U.S. REIF 111 Locke Drive Massachusetts   

Manager, LLC   By:                                        
                                                     a Delaware limited
liability company   Name:                                        
                                                     its Manager   Title:  
                                                                               
          

By: U.S. Real Estate Investment Fund REIT, INC.

a Delaware corporation

its Manager

  Executed this     day of             , 20    .

 

By:  

 

Name:  

 

Title:  

 

Executed this     day of             , 20    .

 

D-2



--------------------------------------------------------------------------------

EXHIBIT “E”

BUILDING RULES AND REGULATIONS

The following Building Rules and Regulations, hereby accepted by Tenant, are
prescribed by Landlord to enable Landlord to provide, maintain and operate, to
the best of Landlord’s ability, clean, orderly and desirable Premises, Building
and parking areas for Tenant therein at as economical a cost and in as efficient
a manner as reasonably possible to assure for the security and protection of
Tenant so far as reasonably possible, and to regulate conduct in and use of said
Premises, Building and parking areas in such manner as to minimize interference
by others in the proper use of same by Tenant.

1.    Upon termination of this Lease, all keys shall be returned by Tenant to
Landlord. No additional locks or similar devices shall be placed by Tenant on
any door without the prior written consent of Landlord and without providing
keys or access codes, as applicable, to Landlord.

2.    No curtains, blinds, shades, screens or signs other than those furnished
by Landlord shall be attached to, hung in or used in connection with any window
or door of the Premises without the prior written consent of Landlord. Tenant
shall not remove the standard blinds installed in the Premises.

3.    Tenant will refer all contractors, contractors’ representatives and
technicians rendering any service to Tenant to Landlord for Landlord’s approval
(not to be unreasonably withheld, conditioned or delayed) and supervision before
performance of any contractual service. Such supervisory action by Landlord
shall not render Landlord responsible for any work performed for Tenant. This
provision shall apply to all work performed in the Building including but not
limited to the installation of telephone and computer wiring, cabling and
equipment, telegraph equipment, electrical devices, attachments, and
installations of any nature affecting any portion of the Building. Tenant shall
be solely responsible for complying with all applicable codes and ordinances
pursuant to which said work shall be performed.

4.    Tenant shall carry out Tenant’s maintenance, repairs, replacements,
alterations, additions and improvements in the Premises only during times agreed
to in advance by Landlord and in a manner which will not unreasonably interfere
with the rights of other tenants in the Building.

5.    Tenant is to assume all risk for damage to articles moved in and out of
the Building and injury to any persons resulting from such activity, except to
the extent caused by Landlord’s or Landlords Parties’ negligence or willful
misconduct. If any property or personnel of Landlord is damaged or injured as a
result of or in connection with such activity, Tenant shall be solely liable for
any and all damage or loss resulting therefrom, except to the extent caused by
Landlord’s or Landlord’s Parties’ negligence or willful misconduct.

6.    Reserved and handicap parking spaces should be honored.

7.    Landlord shall not be responsible for any lost or stolen Personal
Property, money or jewelry from the Premises, Building or parking areas,
regardless of whether loss occurs when such area is locked against entry or not.

8.    No animals, with the exception of seeing-eye dogs, shall be brought into,
kept in or about the Building.

9.    Bicycles and other vehicles are not permitted inside the Building, or on
the walkways outside the Building, except in those areas specifically designated
by Landlord for such purposes.

 

E-1



--------------------------------------------------------------------------------

10.    Employees of Landlord shall not receive or carry messages to or for
Tenant, nor shall such employees contract with or render free or paid services
to Tenant’s employees, servants, agents or invitees.

11.    Entries, passages, doors, hallways and stairways shall not be blocked or
obstructed at any time. No rubbish, litter, trash, or material of any nature
shall be placed, emptied, or thrown in these areas. Such areas shall not be used
at any time except for ingress or egress to or from the Premises. At no time
shall Tenant permit or shall Tenant’s employees loiter in common areas or
elsewhere in the Building.

12.    No lighted or fluorescent signs or machinery, including but not limited
to soft drink and snack machines, shall be placed anywhere in the Building by
any tenant so as to be visible from the exterior of the Building.

13.    Landlord shall have the right to install or provide such security
measures as the Landlord shall deem reasonable and prudent. After hours and
weekend access to the Building may be obtained only through entrances designated
by the Landlord and, if Landlord has provided security services, Tenant, their
licensees and invitees shall identify themselves at the guard desk of the
Building prior to proceeding into the Building or any Leased Premises therein.
Tenant shall comply with all reasonable security measures from time to time
established by Landlord for the Building.

14.    Plumbing fixtures and appliances shall be used only for purposes for
which constructed. No sweepings, rubbish, rags, coffee grounds, oil, or other
unsuitable material shall be thrown or placed therein. Damage, resulting to any
such fixtures or appliances or to other tenant’s premises and/or similar, caused
by Tenant shall be repaired and replaced at Tenant’s sole cost and expense.

15.    Tenant shall not interfere with or obstruct the right of, or otherwise
injure or annoy, other tenants. Tenant will not do anything in conflict with
valid and pertinent laws, rules, or regulations of any governmental authority.

16.    All corridor doors, when not in use, shall be kept closed.

17.    Tenant shall be responsible for providing janitorial and cleaning
services for the Premises. Windows, doors and fixtures of the Building may be
cleaned at any time. To the extent that Tenant does not contract with a third
party janitorial provider, Landlord may provide such services for the Premises,
as Tenant’s sole cost and expense. In such event, the work of the janitor or
cleaning personnel shall not be hindered by Tenant after 5:30 p.m., and such
cleaning work may be done at any time when the offices are vacant.

18.    Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant, which in Landlord’s opinion, may tend
to impair the reputation of the Building or its desirability for the offices of
Landlord or of other tenants. Upon written notice from Landlord, Tenant will
refrain from and/or discontinue such publicity immediately.

19.    At its sole discretion, Landlord may place directories in any reasonable
location in the Building.

20.    Neither the Premises nor any portion of the Building shall be used for
lodging, sleeping, cooking, or for any illegal purpose.

21.    Canvassing, soliciting, and peddling in the Building is prohibited.
Tenant shall cooperate and use its best efforts to prevent the same.

 

E-2



--------------------------------------------------------------------------------

22.    At no time shall Tenant permit or shall Tenant’s employees, guests, and
invitees smoke in any common area of the Building or Premises.

23.    Landlord shall have the right, exercisable without notice and without
liability to Tenant or any other tenant, to change the name and street address
of the Building and the project.

24.    Landlord shall have the right, at its sole discretion, to implement a
maintenance request program for the Building. Tenant agrees to comply with the
policies and procedures of such a program as long as the policies and procedures
of such program do not conflict with any other provisions of this Lease.

25.    The Landlord reserves the right to rescind any of these rules and to make
such other and further rules and regulations as, in Landlord’s judgment, may
from time to time be needed for safety, care, maintenance, operation and
cleanliness of the Building and for the preservation of good order therein,
which, when so made and notice thereof shall have been given to any Tenant,
shall have the same force and effect as if originally made part of the foregoing
Lease, and such other and further rules shall not, however, be inconsistent with
the proper and rightful enjoyment by the Tenant under the Lease of the Premises;
provided, however, that in the event of a conflict between the Lease and these
rules, as may be amended, the provisions of the Lease shall control.

 

E-3



--------------------------------------------------------------------------------

EXHIBIT “F”

EXTENSION OPTIONS

Tenant shall have two (2) options (each an “Extension Option” and collectively,
the “Extension Options”) to extend this Lease each for a five (5) year term
(each an “Extended Term”), upon the same terms and conditions of this Lease,
except that Fixed Rent for each Extended Term shall be equal to ninety-five
(95%) of the Fair Market Rent (as defined below), and Landlord shall offer
customary tenant improvements and other concessions offered in the market at
that time. Tenant shall have no further options to extend after the second
Extension Option have been exercised or waived. Tenant shall notify Landlord, in
writing, of its exercise of the option at least twelve (12) months, but no more
than fifteen (15) months, prior to the Expiration Date.

Tenant’s right to exercise the option to extend shall be contingent upon no
Event of Default being in existence under the Lease on either the date of
exercise of the option, or the commencement date of the Extended Term; provided,
that, Landlord, at its option and in its sole discretion, will have the right to
waive any condition relating to an Event of Default.

If this Lease is extended, all references to “Term” herein shall refer to the
Term as extended unless specifically designated otherwise.

Fair Market Rent shall be determined in accordance with the procedure set forth
hereinafter.

The parties shall have thirty (30) days after Landlord receives Tenant’s
extension option notice in accordance herewith in which to agree on the Fair
Market Rent for the Extended Term. If the parties agree on the Fair Market Rent
during such (30) day period, Landlord and Tenant shall execute an amendment to
this Lease setting forth the Fair Market Rent for the extended Term.

If the parties are unable to agree on the Fair Market Rent within the thirty
(30) day period, then, within ten (10) days after the expiration of that period,
each party, at its cost and by giving notice to the other party, shall appoint a
qualified real estate appraiser or broker with at least ten years full time
commercial appraisal experience in the Marlborough, Massachusetts area to
appraise and set the Fair Market Rent for the Premises. If a party does not
appoint such an appraiser or broker, the single appraiser or broker appointed
shall be the sole appraiser or broker and shall set the Fair Market Rent for the
Premises. The two appraisers or brokers appointed by the parties as stated in
this paragraph shall meet promptly and attempt to establish the Fair Market Rent
for the Premises. If they are unable to agree within thirty (30) days after the
second appraiser or broker has been appointed, they shall attempt to select a
third appraiser or broker meeting the qualifications stated in this paragraph
within ten (10) days after the last day the two appraiser or brokers are given
to set the Fair Market Rent. Each of the parties shall bear one-half (1/2) of
the cost of appointing the third appraiser or broker and of paying the third
appraiser or broker’s fee. The third appraiser or broker, however selected,
shall be a person who has not previously acted in any capacity for either party.

 

F-1



--------------------------------------------------------------------------------

Within thirty (30) days after the selection of the third appraiser or broker, a
majority of the appraisers or brokers shall set the Fair Market Rent for the
Premises. If a majority of the appraisers or brokers are unable to set the Fair
Market Rent within the stipulated period of time, the three appraisals shall be
added together and their total divided by three; the resulting quotient shall be
the Fair Market Rent for the Premises.

If, however, the low appraisal and/or high appraisal are more than ten percent
(10%) lower and/or higher than the middle appraisal, the low appraisal and/or
high appraisal shall be disregarded. If only one appraisal is disregarded, the
remaining two appraisals shall be added together and their total divided by two;
the resulting quotient shall be the Fair Market Rent for the Premises. If both
the low appraisal and the high appraisal are disregarded the middle appraisal
shall be the Fair Market Rent of the Premises.

 

F-2



--------------------------------------------------------------------------------

EXHIBIT “G”

RIGHT OF FIRST OFFER

Subject to the existing rights of the existing tenant Astellas and provided that
(1) Tenant is not in Default under the terms of this Lease beyond any applicable
notice and cure periods (provided, that, Landlord, at its option and in its sole
discretion, will have the right to waive any condition relating to an Event of
Default); (2) Tenant is in occupancy of at least fifty percent (50%) of the
Premises; and (3) Tenant has not subleased or assigned any portion of the
Premises, except in the case of a Related Assignment, then if Landlord shall be
in a position to issue a proposal (the “Proposal”) to lease all or any portion
of the space remaining in the Building (the “ROFO Premises”), to a third party,
Landlord hereby agrees to first notify Tenant in writing (the “Notice”) of the
availability of the ROFO Premises and shall set forth the following terms:
(i) the location and rentable square footage of the ROFO Premises; (ii) the term
(including the commencement date) with respect to the ROFO Premises, which shall
be coterminous with the Lease Term, as such may be extended; (iii) the rental
rate, which shall be the same as provided for in this Lease; (iv) the prorated
amount of the tenant improvement allowance; and (v) all other material terms and
conditions upon which Landlord would be willing to lease the ROFO Premises to
Tenant. Tenant shall have a period of ten (10) business days after receipt of
such Notice within which to advise Landlord by written notice to Landlord that
Tenant desires to lease said ROFO Premises, time being of the essence. In the
event Tenant exercises its rights to lease such ROFO Premises, Landlord and
Tenant shall enter into an amendment to this Lease evidencing the same. Tenant’s
rights hereunder shall be ongoing during the Lease Term, as such may be
extended.

Tenant may not assign, mortgage, pledge, encumber or otherwise transfer its
interest or rights under this Exhibit “G”, and any such purported transfer or
attempt to transfer shall be null and void and without force or effect, shall
terminate Tenant’s rights under this Exhibit “G”.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT “H”

INTENTIONALLY DELETED

 

H-1



--------------------------------------------------------------------------------

EXHIBIT “I”

WORK LETTER

This Exhibit is a “Work Letter” to the foregoing document captioned “Lease
Agreement” dated as of February 6, 2018 (referred to herein for convenience as
the “Lease”) between U.S. REIF 111 LOCKE DRIVE MASSACHUSETTS, LLC, a Delaware
limited liability company (“Landlord”), REPLIGEN CORPORATION , a Delaware
corporation (“Tenant”).

I.    Tenant’s Work. Under the Lease to which this Exhibit is attached, except
as otherwise set forth herein, Tenant has agreed to accept the Premises “as is,”
without any obligation for the performance of improvements or other work by
Landlord, and Tenant desires to perform certain improvements thereto (the
“Tenant’s Work”, as further described below). Such Tenant’s Work shall be
planned and performed strictly in accordance with the provisions of this Exhibit
and applicable provisions of the Lease. Tenant shall take all actions necessary
to cause Tenant’s Planners to prepare the Approved Plans, and to cause Tenant’s
Contractors to obtain permits or other approvals, diligently prosecute the
Tenant’s Work to completion, and obtain any inspections and occupancy
certificates for Tenant’s occupancy of the Premises by the Lease Commencement
Date. Any delays in the foregoing shall not serve to abate or extend the time
for the commencement of rent under the Lease, and then only to the extent of one
(1) day for each day of “Landlord Delay” (as defined below), provided
substantial completion of the Tenant’s Work and Tenant’s ability to reasonably
use the Premises by the Lease Commencement Date (or by such later date when
Tenant would otherwise have substantially completed the Tenant’s Work) is
actually delayed thereby. Landlord agrees to cooperate with Tenant (including
signing all reasonably necessary applications and other documents, at no cost or
expense to Landlord) in assisting Tenant to complete the Tenant’s Work as soon
as possible in accordance with the terms of this Work Letter. Tenant shall
notify Landlord upon completion of the Tenant’s Work (and record any notice of
completion contemplated by law).

As used herein, a “Landlord Delay” shall mean and refer to an actual period of
delay in substantial completion of the Tenant’s Work in the Premises caused by
any of the following:

(i)    Landlord’s failure to give approvals or disapprovals of any of the Plans
or changes to the Plans within the applicable time periods specified in this
Work Letter; or

(ii)    Landlord’s failure to timely approve Tenant’s Planners or Contractor or
both; or

(iii)    Landlord’s failure to provide Tenant or Tenant’s Contractors reasonable
access to the Premises in accordance with (and subject to) the provisions of
this Work Letter, for the performance of the Tenant’s Work by Tenant or Tenant’s
Contractors; or

(iv)    Any other act or failure to act of Landlord which directly interferes
with and actually delays substantial completion of the Tenant’s Work (but
subject to the other provisions of this Work Letter to the contrary).

Notwithstanding the foregoing, no Landlord Delay shall be deemed to have
occurred unless and until Tenant provides written notice to Landlord advising
Landlord that such delay has occurred and specifying in reasonable detail the
action or inaction on the part of Landlord which is the basis for such notice.
If such action or inaction is not cured by Landlord within two (2) business days
after receipt of such notice (“Count Day”), then the Landlord Delay as set forth
in such notice shall be deemed to have occurred commencing as of the Count Day
and continuing for the number of days the action or inaction of Landlord as set
forth by Tenant in such notice remains uncured.

 

I-1



--------------------------------------------------------------------------------

II.    Planning. The term “Plans” herein shall refer to the “Space Plan” and
“Construction Drawings” collectively (as such terms are further defined in
Section IX). The term “Approved Plans” shall refer to the Plans as approved by
Landlord in writing in accordance with this Section.

a.    Tenant’s Space Planner, Architect and Engineer. Tenant shall engage an
interior office space planner (“Space Planner”) and a licensed architect
(“Architect”, who may be the same as the Space Planner), each subject to
Landlord’s prior written approval. Tenant shall also engage such licensed
engineering firms (“Engineers”) as may be required or appropriate in connection
with preparing the Plans (e.g. mechanical, electrical, plumbing, structural,
HVAC or other), all of whom shall be reasonably approved by Landlord in writing.
The term “Tenant’s Planners” herein shall refer collectively or individually, as
the context requires, to the Space Planner, Architect or Engineers, as
appropriate, engaged by Tenant, reasonably approved by Landlord in writing in
accordance with this Exhibit. Tenant has sole responsibility to provide all
information concerning its space requirements to Tenant’s Planners, to cause
Tenant’s Planners to prepare the Plans, and to obtain Landlord’s final approval
thereof (including all revisions). Tenant and Tenant’s Planners may review such
existing drawings as Landlord may provide relating to the Premises or Building,
but shall not rely thereon (and shall perform independent verifications of all
field conditions, dimensions and other such matters), and Landlord shall have no
liability for any errors, omissions or other deficiencies therein.

b.    Space Plan.

i.    Tenant shall promptly hereafter cause the Space Planner to submit three
(3) sets of a “Space Plan” (as defined in Section IX) to Landlord for approval.

ii.    Landlord shall, within five (5) days after receipt thereof, either
approve said Space Plan, or disapprove the same advising Tenant in writing of
the reasons for such disapproval. In the event Landlord disapproves said Space
Plan, Tenant shall modify the same, taking into account the reasons given by
Landlord for said disapproval, or provide a response to the Landlord justifying
the basis for its Design or the contents of the Reports and seeking
reconsideration of Landlord’s disapproval, and shall submit three (3) sets of
the revised Space Plan to Landlord within five (5) days after receipt of
Landlord’s initial disapproval; Landlord shall approve or disapprove of same in
writing to Tenant within three (3) working days after Landlord’s receipt
thereof.

iii.    The parties shall continue such process in the same time frames until
Landlord grants approval.

c.    Construction Drawings and Engineering Report.

i.    No later than thirty (30) working days after receipt of Landlord’s
approval of the Space Plan (or such longer time as may be reasonably required in
order to obtain any additional architectural, engineering or HVAC report or due
to other special or unusual features of the Tenant’s Work or Plans), Tenant
shall cause the Architect to submit to Landlord for approval three (3) sets of
“Construction Drawings” (as defined in Section IX), and, if appropriate, cause
the Engineers to submit for Landlord’s approval a report (the “Engineering
Report”) from Tenant’s mechanical, structural and electrical engineers
indicating any special heating, cooling, ventilation, electrical, heavy load or
other special or unusual requirements of Tenant, including calculations.

 

I-2



--------------------------------------------------------------------------------

ii.    Landlord shall, within ten (10) days after receipt thereof (or such
longer time as may be reasonably required in order to obtain any additional
architectural, engineering or HVAC report or due to other special or unusual
features of the Tenant’s Work or Plans), either approve the Construction
Drawings and Engineering Report, or disapprove the same advising Tenant in
writing of the reasons for disapproval; provided, however, in the event the
Construction Drawings do not materially deviate from the Space Plans, Landlord’s
consent shall not be unreasonably withheld, conditioned or delayed. If Landlord
disapproves of the Construction Drawings or Engineering Report, Tenant shall
modify and submit three (3) sets of revised Construction Drawings, and a revised
Engineering Report, taking into account the reasons given by Landlord for
disapproval, or provide a response to the Landlord justifying the basis for its
design or the contents of the Reports and seeking reconsideration of Landlord’s
disapproval, within five (5) days after receipt of Landlord’s initial
disapproval.

iii.    The parties shall continue such process in the same time frames until
Landlord grants approval.

d.    Landlord’s Approval. Landlord shall not unreasonably withhold approval of
any Space Plans, Construction Drawings, or Engineering Report submitted
hereunder, if they provide for customary office, research and development,
warehouse, light manufacturing and/or laboratory layouts, with finishes and
materials generally conforming to building standard finishes and materials
currently being used by Landlord at the Building, are compatible with the
Building’s shell and core construction, and if no modifications (other than
tie-ins) will be required for the Building electrical, heating, air
conditioning, ventilation, plumbing, fire protection, life safety, or other
Building safety systems or equipment, and will not require any structural
modifications to the Building, whether required by heavy loads or otherwise, and
will not create any potentially dangerous conditions, potentially violate any
codes or other governmental requirements, potentially materially interfere with
any other occupant’s use of its premises, or potentially materially increase the
cost of operating the Complex. Construction Drawings approved by Landlord in
writing (including approved revisions) are referred to herein as the “Approved
Plans.”

e.    Governmental Approval of Plans; Building Permits. Tenant shall cause
Tenant’s Contractors (as defined in Section III.a.) to apply for any building
permits, inspections and occupancy certificates required for or in connection
with the Tenant’s Work. If the Plans must be revised in order to obtain such
building permits, Tenant shall promptly notify Landlord, promptly arrange for
the Plans to be revised to satisfy the building permit requirements, and shall
submit the revised Plans to Landlord for approval as a Change Order under
Section II.f. Landlord shall approve or disapprove such revised Plans within
three (3) working days after receipt, such approval not to be unreasonably
withheld, conditioned or delayed. Landlord shall have no obligation to apply for
any zoning, parking or sign code amendments, approvals, permits or variances, or
any other governmental approval, permit or action, provided that Landlord shall
reasonably cooperate with Tenant (but at no additional cost or expense to
Landlord) to the extent the same are required in connection with the Tenant’s
Work. If any such other matters are required, Tenant shall promptly seek to
satisfy such requirements (if Landlord first approves in writing), or shall
revise the Plans to eliminate such requirements and submit such revised Plans to
Landlord for approval in the manner described above. Delays in substantially
completing the Tenant’s Work by the Commencement Date as a result of
requirements for building permits or other governmental approvals, permits or
actions shall not affect the Commencement Date and commencement of Rent, unless
resulting from a Landlord Delay.

f.    Changes After Plans Are Approved. If Tenant shall desire, or any
governmental body shall require, any material changes, alterations, or additions
to the Approved Plans other than for minor changes of the type that may be
approved through the authority of an architect under AIA Document A201-2007
General Conditions of the Contract for Construction or adjustments to deal with
field conditions which the

 

I-3



--------------------------------------------------------------------------------

Tenant’s contractor is authorized to make without prior approval, Tenant shall
submit a detailed written request or revised Plans (the “Change Order”) to
Landlord for approval which approval shall not be unreasonably withheld.
Landlord shall approve or disapprove such Change Order within three (3) working
days after receipt. All costs in connection therewith, including, without
limitation, construction costs, permit fees, and any additional plans, drawings
and engineering reports or other studies or tests, or revisions of such existing
items, shall be included in the Cost of the Tenant’s Work under Section IV. No
delays resulting from any Change Orders or requests therefor shall delay the
Commencement Date or Commencement of Rent. In the event that the Premises are
not constructed in accordance with the Approved Plans, Tenant shall not be
permitted to occupy the Premises until the Premises reasonably comply in all
material respects therewith; in such case, the Rent shall nevertheless commence
to accrue and be payable as otherwise provided in the Lease.

III.    Contractors, Bids and Contracts.

a.    Contractors. Tenant shall engage to perform the Tenant’s Work such
contractors, subcontractors and suppliers (“Tenant’s Contractors”) as Landlord
shall reasonably approve, provided such contractors, sub-contractors and
suppliers are licensed, bonded, reputable and qualified parties capable of
performing quality workmanship who have good labor relations and will be able to
work in harmony with each other and those of Landlord and other occupants of the
Building so as to ensure proper maintenance of good labor relationships, and in
compliance with all applicable labor agreements existing between trade unions
and the relevant chapter of the Association of General Contractors of America
(“AGCA”).

b.    Contracts and Guaranties. All contracts entered into by Tenant for the
Tenant’s Work shall contain insurance, indemnity and other provisions consistent
herewith. All contracts involving progress payments shall include appropriate
retention provisions, liquidated damages for delays (if desired by Tenant), and
payment application requirements consistent with this Exhibit. Each Tenant
Contractor shall guarantee that the portion of the Tenant’s Work for which he is
responsible shall be free from any defects or deficiencies in workmanship and
materials for a period of not less than one (1) year from the date of completion
thereof. Every such party shall be responsible for the replacement or repair,
without additional charge, of all such defects or deficiencies in accordance
with its contract within one (1) year after completion of such work or the
correction thereof. The correction of such work shall include, without
additional charge, all additional expenses and damages in connection with such
removal or replacement of all or any part of Tenant’s Work, and/or the Building
and/or common areas, or work which may be damaged or disturbed thereby. All such
warranties or guarantees as to materials or workmanship of or with respect to
Tenant’s Work shall be contained in the contract or subcontract which shall be
written such that said warranties or guarantees shall inure to the benefit of
both Landlord and Tenant, as their respective interests may appear, and can be
directly enforced by either. Tenant covenants to the extent assignable at no
cost to Tenant to give Landlord any assignment or other assurances necessary to
effect such right of direct enforcement. Copies of all warranties and guarantees
shall be provided to Landlord promptly following completion of the Tenant’s
Work.

IV.    Cost of the Tenant’s Work and Allowance.

a.    Cost of the Tenant’s Work. Except for the Allowance to be provided by
Landlord hereunder, Tenant shall pay all costs (the “Costs of the Tenant’s
Work”) associated with the Tenant’s Work whatsoever, including without
limitation, all costs for or related to: (1) the so-called “hard costs” of the
Tenant’s Work, including, without limitation, costs of labor, hardware,
equipment and materials, contractors’ charges for overhead and fees, and
so-called “general conditions” (including rubbish removal, utilities, hoisting,
building permits, occupancy certificates, inspection fees, utility connections,

 

I-4



--------------------------------------------------------------------------------

insurance, sales taxes, and the like), (2) the so-called “soft costs” of the
Plans, including, without limitation, all revisions thereto, and engineering
reports, or other studies, reports or tests, air balancing or related work in
connection therewith. “Tenant’s Work” herein means: (i) the improvements and
items of work shown on the final Approved Plans (including Change Orders), and
(ii) any demolition, preparation or other work required in connection therewith,
including without limitation, structural or mechanical work, additional HVAC
equipment or sprinkler heads, or modifications to any building mechanical,
electrical, plumbing or other systems and equipment or relocation of any
existing sprinkler heads, either within or outside the Premises required as a
result of the layout, design, or construction of the Tenant’s Work or in order
to extend any mechanical distribution, fire protection or other systems from
existing points of distribution or connection, or in order to obtain building
permits for the Tenant’s Work to be performed within the Premises (unless
Landlord requires that the Plans be revised to eliminate the necessity for such
Tenant’s Work).

b.    Allowances.

i.    Improvement Allowance. Landlord shall provide an improvement allowance
(the “Improvement Allowance”) of $2,231,635.00 (calculated at $35.00 per
rentable square foot of the Premises based on (63,761 RSF) to be applied toward
the hard costs of Tenant’s Work. The Improvement Allowance is applicable only in
connection with the foregoing costs and shall not be available for any
improvements or alterations made subsequent to substantial completion of the
Tenant’s Work. Except as set forth otherwise herein, the Improvement Allowance
shall not be used for any other purpose, such as, but not limited to, trade
fixtures, or personal property.

ii.    Space Planning Allowance. In addition to the Improvement Allowance,
Landlord shall provide an allowance in the amount of $6,376.10 (calculated at
$.10 per rentable square foot of the Premises) to be applied toward the cost of
the Space Plan (the “Space Plan Allowance”).

iii.    Bathroom Allowance. In addition to the Improvement Allowance and the
Space Plan Allowance, Landlord shall provide Tenant with an allowance in the
amount of $31,880.50 (calculated at $0.50 per rentable square foot of the
Premises) (the “Bathroom Allowance”) to be applied toward the hard costs of the
Bathroom Improvements (as defined in Section XIII herein).

iv.    Existing Lease Obligations. Notwithstanding the foregoing, Tenant apply
up to $127,522.00 (calculated at $2.00 per rentable square foot of the Premises)
from the Improvement Allowance toward their existing rental obligations pursuant
to that certain lease for space located at TangenX, 910 Boston Turnpike Road,
Shrewsbury, Massachusetts 01545 (the “Existing Lease Obligations”). In
connection therewith, Tenant shall provide written notice of its election to
apply such portion of the Improvement Allowance toward the Existing Lease
Obligations, such notice to provide the amount Tenant elects to apply and be
accompanied by reasonable evidence of such Existing Lease Obligations.

c.    Funding and Disbursement. Landlord shall fund the Improvement Allowance
and the Bathroom Allowance in monthly progress payment installments, based on
the submission of the items hereinafter referenced. Each funding request shall
be accompanied by appropriate invoices, architect’s certificates, a Tenant’s
affidavit, partial or complete lien waivers (as appropriate) and affidavits of
payment by all Tenant’s Contractors, and such other evidence as Landlord may
reasonably require that the cost of the Tenant’s Work and/or the Bathroom
Improvements, as applicable, have been paid and that no architect’s, mechanic’s,
materialmen’s or other such liens have been or may be filed against the Building
or the Premises arising out of the design or performance of such Tenant’s Work
and/or Bathroom Improvements, as applicable. In addition, the final funding
request shall be accompanied by a

 

I-5



--------------------------------------------------------------------------------

copy of the “as built” Plans. Landlord may issue checks to fund the Improvement
Allowance and/or the Bathroom Allowance jointly or separately to Tenant, its
general contractor, and any other of Tenant’s Contractors at Tenant’s request.
The Improvement Allowance and the Bathroom Allowance must be used and requested
from Landlord within the initial twelve (12) months following the Effective Date
of this Lease, otherwise, the Improvement Allowance and Bathroom Allowance shall
remain the property of Landlord and Tenant shall have no further rights to such
Improvement Allowance and/or Bathroom Allowance. In the event that the costs of
Tenant’s Work and/or the Bathroom Improvements exceed the applicable allowance,
Tenant shall be responsible for such additional costs without the right of
reimbursement from Landlord. Landlord shall disburse the Space Plan Allowance to
Tenant on a periodic basis (but no more than once per month) and within fifteen
(15) days after Landlord’s receipt from Tenant of invoices marked paid for such
costs. Further, Landlord shall disburse the applicable portion of the
Improvement Allowance allocated by Tenant to be applied to the Existing Lease
Obligations within fifteen (15) days after Landlord’s receipt of the reference
written notice from Tenant. Notwithstanding anything herein to the contrary, in
no event shall any portion of the Improvement Allowance be applied to Fixed Rent
or any other sums due to Landlord under the terms and conditions of the Lease.

V.    Performance of the Tenant’s Work.

a.    Conditions to Performing Tenant’s Work. Before commencing any Tenant’s
Work, Tenant shall:

i.    Obtain Landlord’s written approval of Tenant’s Planners and the Plans, as
described in Section II.

ii.    Obtain, provide copies and post all necessary governmental approvals and
permits as described in Section II.e.

iii.    Obtain Landlord’s written approval of Tenant’s Contractors, to the
extent required in Section III.

iv.    Provide evidence of insurance to Landlord as described in Section VI.

b.    Compliance and Standards. Tenant shall cause the Tenant’s Work to comply
in all respects with the following: (a) the Approved Plans, (b) the Building
Code of the City and State in which the Building is located and Federal, State,
County, City or other laws, codes, ordinances, rules, regulations and guidance,
including the Disabilities Acts as described in Section XI, below, as each may
apply according to the rulings of the controlling public official, agent or
other such person, (c) applicable standards of the National Board of Fire
Underwriters (or successor organization) and National Electrical Code,
(d) applicable manufacturer’s specifications, (e) any work rules and regulations
as Landlord or its agent may have adopted for the Building, and the Rules
attached as Exhibit E to this Lease. Tenant shall use only new, first class
materials in the Tenant’s Work, except where explicitly shown in the Approved
Plans. The Tenant’s Work shall be performed in a thoroughly safe, first class
and workmanlike manner, and shall be in good and usable condition at the date of
completion.

c.    Labor Harmony. Tenant shall conduct its labor relations and relations with
employees so as to avoid strikes, picketing, and boycotts of, on or about the
Premises or Building. If any employees strike, or if picket lines or boycotts or
other visible activities objectionable to Landlord are established, conducted or
carried out against Tenant, its employees, agents, contractors, subcontractors
or suppliers, in or about the Premises or Building, Tenant shall immediately
close the Premises and remove or cause to be removed all such employees, agents,
contractors, subcontractors and suppliers until the dispute has been

 

I-6



--------------------------------------------------------------------------------

settled. All Tenant’s Work shall be performed in such a manner as to maintain
harmonious labor relations and Tenant shall insure that Tenant’s Contractors
shall take reasonable steps to assure that any work is carried out without
disruption from labor disputes arising from whatever cause, including, without
limitation, disputes concerning union jurisdiction and the affiliation of
workers employed by said Tenant Contractor or its subcontractors. Tenant shall
be responsible to resolve any such disputes and insure that any such disruptions
do not interfere with the Landlord’s operation of the Building and/or the Park
or the quiet enjoyment of any other tenants in the Building and/or the Park.

d.    Complex Operations, Dirt, Debris and Noise. Tenant and Tenant’s
Contractors shall make all efforts and take all steps reasonably appropriate to
assure that all construction activities do not unreasonably interfere with the
operation of the Building or with other occupants of the Building. The Tenant’s
Work shall be coordinated under Landlord’s direction with the work being done or
to be performed, and other activities, for or by other occupants in the Building
so that the Tenant’s Work will not unreasonably interfere with or delay the
completion of any other construction work or other activity in the Building.
Construction equipment and materials are to be kept within the Premises, and
delivery and loading of equipment and materials shall be done at such locations
and at such time as Landlord shall direct so as not to burden the construction
or operation of the Building. Tenant’s contractors shall comply with any work
rules of the Building and Landlord’s requirements respecting the hours of
availability of elevators and manner of handling materials, equipment and
debris. Demolition must be performed after 6:00 p.m. and on weekends, or as
otherwise required by Landlord or the work rules for the Building. Construction
which creates noise, odors or other matters that may bother other occupants may
be rescheduled by Landlord at Landlord’s reasonable discretion. Delivery of
materials, equipment and removal of debris must be arranged to avoid any
inconvenience or annoyance to other occupants. The Tenant’s Work and all
cleaning in the Premises must be controlled to minimize dirt, dust or other
matter from infiltrating into adjacent occupant, common or mechanical areas.
Tenant and Tenant’s Contractors shall take all reasonable precautionary steps to
minimize dust, dirt, odors, noise and construction traffic, and to protect their
facilities and the facilities of others affected by the Tenant’s Work and to
properly police the same. If and as required by Landlord and to the extent
reasonably possible, the Premises shall be sealed off from the balance of the
space on the floor(s) containing the Premises (and from other areas of the
Building) so as to prevent the disbursement or infiltration of dust, dirt,
odors, debris and noise.

e.    Removal of Debris. The contractors and subcontractors shall be required to
remove from the Premises and dispose of, at least once a week and more
frequently as Landlord may direct, all debris and rubbish caused by or resulting
from the Tenant’s Work, and shall not place debris in the Building’s waste
containers. If required by Landlord, Tenant shall sort and separate its waste
and debris for recycling and/or environmental law compliance purposes. Upon
completion of Tenant’s Work, Tenant’s Contractors shall remove all surplus
materials, debris and rubbish of whatever kind remaining within the Building
which has been brought in or created by the contractors and subcontractors in
the performance of Tenant’s Work. If any contractor or subcontractor shall
neglect, refuse or fail to remove any such debris, rubbish, surplus material or
temporary structures within 48 hours after notice to Tenant from Landlord with
respect thereto, Landlord may cause the same to be removed by contract or
otherwise as Landlord may determine expedient, and charge the cost thereof to
Tenant as Additional Rent under the Lease.

f.    Utilities and Services. Notwithstanding anything in the Lease to the
contrary, Tenant shall not be responsible for utility costs or charges for any
service (including electricity, HVAC, security and the like) to the Premises or
for the Tenant’s Work during the period that Tenant performs the Tenant’s Work.

 

I-7



--------------------------------------------------------------------------------

g.    Landlord Rights. Tenant shall permit access to the Premises, and
inspection of the Tenant’s Work, by Landlord and Landlord’s architects,
engineers, contractors and other representatives (“Landlord’s Representatives”),
at all times during the period in which the Tenant’s Work is being planned,
constructed and installed and following completion of the Tenant’s Work so long
as Landlord and Landlord’s Representatives do not unreasonably interfere with
the completion of the Tenant’s Work. Landlord shall have the right, but not the
obligation, to order any employees of Tenant or any of Tenant’s Contractors who
violate the requirements imposed on Tenant or Tenant’s Contractors in performing
Tenant’s Work to cease the Tenant’s Work.

h.    General Requirements. Tenant shall impose on and enforce all applicable
terms of this Exhibit against Tenant’s Planners and Tenant’s Contractors.
Landlord shall have the right to run utility lines, pipes, conduits, duct work
and component parts of all mechanical and electrical systems where necessary or
desirable through the walls and in the ceilings of the Premises, to repair,
alter, replace or remove the same, and to require Tenant to install and maintain
proper access panels thereto. If an expansion joint occurs within the Premises,
Tenant shall install finish floor covering to or covering such joint in a
workmanlike manner, and Landlord shall not accept responsibility for any finish
floor covering applied to or installed over the expansion joint. Landlord may
impose reasonable additional requirements from time to time in order to ensure
that the Tenant’s Work, and the construction thereof does not disturb or
interfere with any other occupants of the Building, or their visitors,
contractors or agents, nor interfere with the efficient, safe and secure
operation of the Building. Tenant shall provide Landlord with “as built”
drawings no later than thirty (30) days after completion of the Tenant’s Work.

VI.    Insurance. In addition to any insurance which may be required under the
Lease, Tenant’s Contractors shall secure, pay for and maintain during the
continuance of construction and fixturing work within the Building or Premises,
insurance in the following minimum coverages and the following minimum limits of
liability:

a.    Worker’s compensation and employer’s liability insurance with limits of
not less than $2,000,000.00, or such higher amounts as may be required from time
to time by any employee benefit acts or other statutes applicable where the work
is to be performed, and, in any event sufficient to protect Tenant’s Contractors
from liability under the aforementioned acts.

b.    Comprehensive General Liability Insurance (including Contractors’
Protective Liability) in an amount not less than $2,000,000.00 per occurrence,
whether involving bodily injury liability (or death resulting therefrom) or
property damage liability or a combination thereof, with a minimum aggregate
limit of $2,000,000.00, and with umbrella coverage with limits not less than
$3,000,000.00. Such insurance shall contain an endorsement covering Tenant’s and
Tenant’s Contractors’ indemnity obligations under the contracts and the Lease.
Such insurance shall provide for explosion and collapse, completed operations
coverage and broad form blanket contractual liability coverage and shall insure
Tenant’s Contractors against any and all claims for bodily injury, including
death resulting therefrom, and damage to the property of others and arising from
its operations under the contracts whether such operations are performed by
Tenant’s Contractors or by anyone directly or indirectly employed by any of
them.

c.    Comprehensive Automobile Liability Insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired, or non
owned in an amount not less than $500,000.00 for each person in one accident,
and $1,000,000.00 for injuries sustained by two or more persons in any one
accident and property damage liability in an amount not less than $1,000,000.00
for each accident. Such insurance shall insure Tenant’s Contractors against any
and all claims for bodily injury, including death resulting therefrom, and
damage to the property of others arising from its operations under the
contracts, whether such operations are performed by Tenant’s Contractors, or by
anyone directly or indirectly employed by any of them.

 

I-8



--------------------------------------------------------------------------------

d.    Builder’s Risk insurance upon the entire Tenant’s Work to the full
insurable value thereof. This insurance shall name as “loss payee” Landlord and
Tenant (and their respective contractors and subcontractors of any tier to the
extent of any insurable interest therein), as their interests may appear, in the
Tenant’s Work and shall insure against the perils of fire and extended coverage
and shall include “all risk” insurance for physical loss or damage including,
without duplication of coverage, theft vandalism and malicious mischief. If
portions of the Tenant’s Work stored off the site of the Property or in transit
to said site are not covered under said Builder’s Risk insurance, then Tenant
shall effect and maintain similar property insurance on such portions of the
Tenant’s Work.

e.    All policies (except the worker’s compensation policy) shall be endorsed
to include as additional insured parties, Landlord, the property management
company for the Complex, the parties listed on, or required by, the Lease, and
such additional persons as Landlord may designate. The waiver of subrogation
provisions contained in the Lease shall apply to all insurance policies (except
the workmen’s compensation policy) to be obtained by Tenant pursuant to this
paragraph. The insurance policy endorsements shall also provide that all
additional insured parties shall be given thirty (30) days’ prior written notice
of any reduction, cancellation or non renewal of coverage (except that ten
(10) days’ notice shall be sufficient in the case of cancellation for non
payment of premium) and shall provide that the insurance coverage afforded to
the additional insured parties thereunder shall be primary to any insurance
carried independently by said additional insured parties. Additionally, where
applicable, each policy shall contain a cross liability and severability of
interest clause. All insurance carriers hereunder shall be rated at least A and
X in Best’s Insurance Guide. Certificates for all such insurance shall be
delivered to Landlord before the construction is commenced or contractor’s
equipment is moved onto the Complex. In the event that during the course of
Tenant’s Work any damage shall occur to the construction and improvements being
made by Tenant, then Tenant shall repair the same at Tenant’s cost.

VII.    Asbestos. [If the Complex was constructed at a time when asbestos was
commonly used in construction, Tenant acknowledges that asbestos containing
materials (“ACM”) may be present at the Complex, and that airborne asbestos
fibers may involve a potential health hazard unless proper procedures are
followed. In such case, before commencing the Tenant’s Work, Tenant and its
contractor shall consult with Landlord and Landlord’s asbestos consultant
concerning appropriate procedures to be followed. During performance of the
Tenant’s Work, Tenant shall require that its contractor comply with all laws,
rules, regulations and other governmental requirements, as well as all
directives of Landlord’s asbestos consultant, respecting ACM. Landlord and
Landlord’s asbestos consultant shall have the right to supervise and direct any
asbestos related aspects of the Tenant’s Work (but such appointment shall not
relieve Tenant from its obligations hereunder, nor impose any affirmative
requirement on Landlord to provide such supervision or direction). To the extent
any airborne ACM is discovered in the Premises during the course of performance
of the Tenant’s Work, and such ACM is required to be removed or contained
pursuant to applicable law, Landlord shall be responsible for such removal or
containment at Landlord’s sole cost and expense.

VIII.    Certain Definitions.

a.    Space Plan. “Space Plan” herein means a floor plan, drawn to scale,
showing (i) demising walls, interior walls and other partitions, including type
of wall or partition and height, (ii) doors and other openings in such walls or
partitions, including type of door and hardware, (iii) any floor or ceiling
openings, and any variations to building standard floor or ceiling heights,
(iv) electrical outlets, and any restrooms, kitchens, computer rooms, file
cabinets, file rooms and other special purpose rooms,

 

I-9



--------------------------------------------------------------------------------

and any sinks or other plumbing facilities, or other special electrical, HVAC,
plumbing or other facilities or equipment, including all special loading,
(v) communications system, including location and dimensions of equipment rooms,
and telephone and computer outlet locations, (vi) special cabinet work or other
millwork items, (vii) any space planning considerations under the Disabilities
Acts, (viii) finish selections (i.e. color selection of painted areas, and
selection of floor and any special wall coverings from Landlord’s available
building standard selections (which selections Tenant may defer and include with
the Construction Drawings), and (ix) any other details or features requested by
Architect, Engineer or Landlord in order for the Space Plan to serve as a basis
for preparing the Construction Drawings.

b.    Construction Drawings. “Construction Drawings” herein means fully
dimensioned architectural construction drawings and specifications, and any
required engineering drawings (including mechanical, electrical, plumbing,
structural, air conditioning, ventilation and heating), and shall include any
applicable items described above for the Space Plan, and to the extent
applicable: (i) electrical outlet locations, circuits and anticipated usage
therefor, (ii) reflected ceiling plan, including lighting, switching, and any
special ceiling specifications, (iii) duct locations for heating, ventilating
and air conditioning equipment, (iv) details of all millwork, (v) dimensions of
all equipment and cabinets to be built in, (vi) furniture plan showing details
of space occupancy, (vii) keying schedule, (viii) lighting arrangement,
(ix) location of print machines, equipment in lunch rooms, concentrated file and
library loadings and any other equipment or systems (with brand names wherever
possible) which require special consideration relative to air conditioning,
ventilation, electrical, plumbing, structural, fire protection, life fire safety
system, or mechanical systems, (x) special heating, ventilating and air
conditioning equipment and requirements, (xi) weight and location of heavy
equipment, and anticipated loads for special usage rooms, (xii) demolition plan,
(xiii) partition construction plan, (xiv) all requirements under the
Disabilities Acts and other governmental requirements, and (xv) final finish
selections, and any other details or features requested by Architect, Engineer
or Landlord in order for the Construction Drawings to serve as a basis for
contracting the Tenant’s Work.

IX.    Taxes. Tenant shall pay prior to delinquency all taxes, charges or other
governmental impositions (including without limitation, any real estate taxes or
assessments, sales tax or value added tax) assessed against or levied upon
Tenant’s fixtures, furnishings, equipment and personal property located in the
Premises and the Tenant’s Work to the Premises under this Exhibit. Whenever
possible, Tenant shall cause all such items to be assessed and billed separately
from the property of Landlord. In the event any such items shall be assessed and
billed with the property of Landlord, Tenant shall pay its share of such taxes,
charges or other governmental impositions to Landlord within thirty (30) days
after Landlord delivers a statement and a copy of the assessment or other
documentation showing the amount of such impositions applicable to Tenant.

X.    Disabilities Acts. Tenant shall be responsible for matters under any laws
or governmental regulations, rules or guidance materials pertaining to persons
with disabilities (referred to herein as the “Disabilities Acts”) relating to
the Premises or Tenant’s Work hereunder (including washrooms on full floors) and
not relating generally to the Building or Complex. Without limiting the
generality of the forgoing, Tenant shall: (a) provide complete and accurate
information such that the Plans will comply with the Disabilities Acts, and
update such information as needed, and (b) be responsible for any changes to the
Tenant’s Work or Premises resulting from changes in Tenant’s employees, business
operations or the Disabilities Acts. Without limitation as to other provisions,
Tenant hereby expressly acknowledges that Tenant’s indemnity and related
obligations under the Lease shall apply to violations of this provision.
Notwithstanding the foregoing, Landlord shall be responsible to cause the
Premises to be compliant with the Disabilities Acts upon delivery of possession
of the Premises to Tenant, provided, however, in the event that Tenant’s Work
triggers a requirement to perform an alteration to the Premises to comply with
the Disabilities Acts, Tenant shall be responsible for such alteration.

 

I-10



--------------------------------------------------------------------------------

XI.    Miscellaneous.

a.    Interpretation. If this Work Letter is attached as an Exhibit to an
amendment to an existing lease (“Original Lease”), whether such amendment adds
space, relocates the Premises or makes any other modifications, the term “Lease”
herein shall refer to such amendment, or the Original Lease as amended, as the
context implies. By way of example, in such case, references to the “Premises”
and “Commencement Date” herein shall refer, respectively, to such additional or
relocated space and the effective date for delivery thereof under such
amendment, unless expressly provided to the contrary herein. Capitalized terms
not otherwise defined herein shall have the meanings ascribed thereto in the
Lease.

b.    Application. This Exhibit shall not apply to any additional space added to
the Premises at any time, whether by any options or rights under the Lease or
otherwise, or to any portion of the Premises in the event of a renewal or
extension of the Term of the Lease, whether by any options or rights under the
Lease or otherwise, unless expressly so provided in the Lease or any amendment
or supplement thereto.

c.    Lease Provisions and Modification. This Exhibit is intended to supplement
and be subject to the provisions of the Lease, including, without limitation,
those provisions requiring that any modification or amendment be in writing and
signed by authorized representatives of both parties.

d.    Limitation of Landlord’s Liability. Landlord’s approval of Tenant’s Plans
and contracts, and Landlord’s designations, lists, recommendations or approvals
concerning Tenant’s Planners and Contractors shall not be deemed a warranty as
to the quality or adequacy thereof or of the Plans or the Tenant’s Work, or the
design thereof, or of its compliance with laws, codes and other legal
requirements.

e.    No Third-Party Beneficiaries. The Lease and this Exhibit are not intended
to create any third-party beneficiaries. Without limiting the generality of the
foregoing, no Tenant Contractors or Tenant Planners shall have any legal or
beneficial interest in the Allowance.

XII.    Landlord’s Work. Landlord, at its sole cost and expense, hereby agrees
to perform the following in a good and workmanlike manner and in compliance with
laws (collectively, “Landlord’s Work”):

 

  i. Replace the existing hot water boilers with new boiler(s) to produce the
same capacity as such existing boilers; and

 

  ii. The replacement of the HVAC Units in the event the repair costs exceed
$6,000 per unit within one (1) year following the Lease Commencement Date, so
long as such repairs are not resulting from Tenant’s failure to maintain such
HVAC Units.

XIII.    Bathroom Improvements. In addition to Tenant’s Work, Tenant desires to
make certain improvements to the existing rear common area bathrooms (“Bathroom
Improvements”). All work performed by Tenant relative to the Bathroom
Improvements shall be performed in accordance with the terms and conditions of
this Exhibit “I”, including, without limitation, Landlord’s approval thereof.
Landlord and Tenant shall mutually agree on the finishes and scope of work to be
performed in connection with the Bathroom Improvements, provided, however,
Landlord shall have the right to select such finishes and scope of work to the
extent the parties fail to mutually agree upon such. Notwithstanding anything
herein to the contrary, the parties acknowledge that Landlord shall be
responsible to deliver the Premises in

 

I-11



--------------------------------------------------------------------------------

compliance with all applicable laws, provided, however, Tenant acknowledges and
agrees that it shall be solely liable for any costs associated with and/or
additional work required to be in compliance with any applicable law, including
without limitation, the ADA, due to the Bathroom Improvements.

 

I-12